Exhibit 10.1

UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE

 

In re:    :    Jointly Administered    :    Case No. 10-11780 (PJW) Specialty
Products Holding Corp., et al.,    :       :    Chapter 11 Debtors.    :       :
  

 

   :       :    Bondex International, Inc.    :    Case No. 10-11779 (PJW)
Specialty Products Holding Corp.    :    Case No. 10-11780 (PJW) NMBFiL, Inc.   
:    Case No. 14-11942 (PJW) Republic Powdered Metals, Inc.    :    Case No.
14-12028 (PJW)    :       :    JOINT PLAN OF REORGANIZATION OF    :    SPECIALTY
PRODUCTS HOLDING CORP.,    :    BONDEX INTERNATIONAL, INC.,    :    REPUBLIC
POWDERED METALS, INC. AND

 

   :   

NMBFiL, INC.

      DANIEL J. DEFRANCESCHI (DE 2732)       PAUL N. HEATH (DE 3704)      
ZACHARY I. SHAPIRO (DE 5103)       RICHARDS, LAYTON & FINGER       One Rodney
Square       920 North King Street, P.A.       Wilmington, Delaware 19801      
Telephone: (302) 651-7700      

- and -

      GREGORY M. GORDON (TX 08435300)       DAN B. PRIETO (TX 24048744)      
JONES DAY       2727 N. Harwood Street       Dallas, Texas 75201      
Telephone: (214) 220-3939 December 9, 2014       ATTORNEYS FOR DEBTORS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page   ARTICLE I   

DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

     1   

      A.

   Defined Terms      1   

      B.

   Rules of Interpretation and Computation of Time      15       1.    Rules of
Interpretation      15       2.    Computation of Time      16    ARTICLE II   
CLASSES OF CLAIMS AND INTERESTS      16    ARTICLE III    TREATMENT OF CLAIMS
AND INTERESTS      16   

      A.

   Unclassified Claims      16       1.    Payment of Administrative Claims     
16          a.    Administrative Claims in General      16          b.   
Statutory Fees      17          c.    Ordinary Course Liabilities      17      
   d.    DIP Facility Claims      17          e.    Bar Dates for Administrative
Claims      17       2.    Payment of Priority Tax Claims      18          a.   
Priority Tax Claims in General      18          b.    Other Provisions
Concerning Treatment of Priority Tax Claims      18   

      B.

   Classified Claims      18       1.    Class 1 Claims (Priority Claims)     
18       2.    Class 2 Claims (Secured Claims)      18       3.    Class 3
Claims (General Unsecured Claims)      19       4.    Class 4a Claims (SPHC
Asbestos Personal Injury Claims)      19       5.    Class 4b Claims (NMBFiL
Asbestos Personal Injury Claims)      19       6.    Class 5 Claims
(Intercompany Claims)      20       7.    Class 6 Interests (Stock Interests)   
  20    ARTICLE IV    MEANS FOR IMPLEMENTATION OF THE PLAN      20   

      A.

   Continued Corporate Existence and Vesting of Assets in the Reorganized
Debtors      20   

      B.

   Restructuring Transactions      21   

      C.

   Disposition and Lease Transactions      21   

      D.

  

Corporate Governance, Directors and Officers, Employment-Related Agreements and
Compensation Programs and Corporate Action

     21       1.    Certificates of Incorporation and By-Laws of the Reorganized
Debtors      21       2.    Directors and Officers of the Reorganized Debtors   
  21       3.    Employee Arrangements of the Reorganized Debtors      21      
4.    Corporate Action      22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                   Page  

      E.

   Obtaining Cash for Plan Distributions      22   

      F.

   Creation of Asbestos Personal Injury Trust      22   

      G.

   Appointment of Asbestos Personal Injury Trustees      22   

      H.

   Asbestos Personal Injury Trust Accounts      22   

      I.

  

Transfers of Property to and Assumption of Certain Liabilities by the Asbestos
Personal Injury Trust

     23       1.    Transfer of Books and Records to the Asbestos Personal
Injury Trust      23       2.    Funding the Asbestos Personal Injury Trust     
23          a.   SPHC Initial Payment      23          b.   SPHC Payment Note   
  23          c.   SPHC Registration Rights Agreement      23          d.  
NMBFiL Initial Payment      24          e.   NMBFiL Payment Note      24      
   f.   Interest Trigger Date      24       3.   

Assumption of Certain Liability and Responsibility by the Asbestos Personal
Injury Trust

     24       4.    Indemnification by the Asbestos Personal Injury Trust     
24       5.    Authority of the Debtors      25   

      J.

   Preservation of Rights of Action; Settlement of Claims and Releases      25
      1.    Preservation of Rights of Action by the Debtors and the Reorganized
Debtors      25       2.    Settlement of Certain Estate Claims      25       3.
   Releases      26          a.   General Releases of Debtors and Reorganized
Debtors      26          b.   Release by the Debtors, Reorganized Debtors and
International      26          c.   General Releases by Holders of Claims or
Interests      26          d.   Injunction Related to Releases      27   

      K.

   Release of Encumbrances      27   

      L.

   Effectuating Documents; Further Transactions; Exemption from Certain Transfer
Taxes      27   

      M.

   Compliance with QSF Regulations      28    ARTICLE V    TREATMENT OF
EXECUTORY CONTRACTS AND UNEXPIRED LEASES      28   

      A.

   Executory Contracts and Unexpired Leases to Be Assumed      28       1.   
Assumption Generally      28       2.    Assumptions of Executory Contracts and
Unexpired Leases      28       3.    Approval of Assumptions and Assumption
Procedures      28   

      B.

   Payments Related to the Assumption of Executory Contracts and Unexpired
Leases      29   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                    Page  

      C.

   Executory Contracts and Unexpired Leases to Be Rejected and Rejection
Procedures      29   

      D.

   Obligations to Indemnify Directors, Officers and Employees      30   

      E.

   Contracts and Leases Entered Into After the Petition Date      30    ARTICLE
VI    PROVISIONS GOVERNING DISTRIBUTIONS      30   

      A.

   Distributions for Claims Allowed as of the Effective Date      30   

      B.

   Method of Distributions to Holders of Claims      31   

      C.

   Compensation and Reimbursement for Services Related to Distributions      31
  

      D.

   Delivery of Distributions and Undeliverable or Unclaimed Distributions     
31       1.    Delivery of Distributions      31       2.    Undeliverable
Distributions Held by Disbursing Agents      31          a.    Holding and
Investment of Undeliverable Distributions      31          b.    After
Distributions Become Deliverable      31          c.    Failure to Claim
Undeliverable Distributions      31   

      E.

   Distribution Record Date      32       1.    No Recognition of Transfers
after the Distribution Record Date      32       2.    Treatment of Certain
Transfers      32   

      F.

   Means of Cash Payments      32   

      G.

   Timing and Calculation of Amounts to Be Distributed      32       1.   
Timing of Distributions Under the Plan      32       2.    Allowed Claims     
32       3.    Compliance with Tax Requirements      33          a.   
Withholding and Reporting      33          b.    Backup Withholding      33   
      c.    Obligations of Distribution Recipients      33       4.   
Compliance with Domestic Relations Orders      33   

      H.

   Setoffs            33   

      I.

   Allocation of Payments      34    ARTICLE VII    PROCEDURES FOR RESOLVING
DISPUTED CLAIMS      34   

      A.

   Prosecution of Objections to Claims      34       1.    Objections to Claims
     34       2.    Authority to Prosecute Objections      34       3.   
Authority to Amend Schedules      34   

      B.

   Treatment of Disputed Claims      34   

      C.

   Distributions on Account of Disputed Claims Once Allowed      34   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                    Page   ARTICLE VIII   

CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

     35   

      A.

   Conditions to Confirmation      35   

      B.

   Conditions to the Effective Date      37   

      C.

   Waiver of Conditions to Confirmation or the Effective Date      38   

      D.

   Effect of Nonoccurrence of Conditions to the Effective Date      38   
ARTICLE IX    DISCHARGE, INJUNCTION AND SUBORDINATION RIGHTS      38   

      A.

   Discharge of Claims      38   

      B.

   Injunctions      39       1.    General Injunctions      39          a.    No
Actions on Account of Discharged Claims      39          b.    No Actions on
Account of Released Claims      39          c.    Recipients of Distribution
Deemed to Consent      39       2.    Asbestos Permanent Channeling Injunctions
     39          a.    SPHC Asbestos Permanent Channeling Injunction      39   
      b.    NMBFiL Asbestos Permanent Channeling Injunction      40   

      C.

   Subordination Rights      40    ARTICLE X    RETENTION OF JURISDICTION     
41    ARTICLE XI    MISCELLANEOUS PROVISIONS      42   

      A.

  

Dissolution of the Asbestos Personal Injury Committee and Future Claimants’
Representative

     42   

      B.

   Limitation of Liability      42       1.    Liability for Actions in
Connection with the Reorganization Cases      42       2.    Rights of Action in
Connection with the Reorganization Cases      43   

      C.

   Modification of the Plan and Exhibits      43   

      D.

   Headings      43   

      E.

   Successors and Assigns      43   

      F.

   Service of Certain Plan Exhibits      43   

      G.

   Service of Documents      44       1.    The Debtors and the Reorganized
Debtors      44       2.    Future Claimants’ Representative      44       3.   
The Asbestos Personal Injury Committee      44       4.    The U.S. Trustee     
44       5.    RPM International Inc      45   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF EXHIBITS1

 

Exhibit I.A.11    Asbestos Personal Injury Trust Agreement Exhibit I.A.66   
NMBFiL Asbestos Personal Injury Trust Distribution Procedures Exhibit I.A.72   
Form of NMBFiL Payment Note Exhibit I.A.74    List of NMBFiL Protected
Affiliates Exhibit I.A.75.i    Nonexclusive Schedule of NMBFiL’s Insurers
Exhibit I.A.102    SPHC Asbestos Personal Injury Trust Distribution Procedures
Exhibit I.A.108    Form of SPHC Payment Note Exhibit I.A.110    List of SPHC
Protected Affiliates Exhibit I.A.114    List of SPHC Released Parties
Section IV.B    Description of Certain Restructuring Transactions Exhibit IV.G
   Trustees of Asbestos Personal Injury Trust Exhibit V.C    Schedule of
Executory Contracts and Unexpired Leases to Be Rejected

 

1  To the extent not attached to and Filed with the Plan, Plan Exhibits shall be
Filed and made available for review on the web site of Logan & Company, Inc.
(“Logan”), the Debtors’ claims and noticing agent, at www.loganandco.com no
later than 10 days before the deadline to object to confirmation of the Plan.
The Debtors also will serve such Exhibits on their then current Bankruptcy Rule
2002 service list no later than 10 days before the deadline to object to
confirmation of the Plan. The Debtors reserve the right to modify, amend,
supplement, restate or withdraw any of the Exhibits after they are Filed. The
Debtors shall File and shall make available on Logan’s web site all modified,
amended, supplemented or restated Exhibits as promptly as possible.



--------------------------------------------------------------------------------

INTRODUCTION

Specialty Products Holding Corp., Bondex International, Inc., Republic Powdered
Metals, Inc. and NMBFiL, Inc. propose the following joint plan of reorganization
for the resolution of the outstanding claims and demands against and equity
interests in the Debtors. The Debtors are proponents of the Plan within the
meaning of section 1129 of the Bankruptcy Code, and the Plan is supported by all
the principal stakeholders, or representatives of such stakeholders, in the
chapter 11 cases: the Debtors, the Debtors’ ultimate parent company, RPM
International Inc., the Official Committee of Asbestos Personal Injury Claimants
and the Future Claimants’ Representative. Reference is made to the Debtors’
disclosure statement, filed contemporaneously with the Plan, for a discussion of
the history, businesses, results of operations, historical financial
information, projections and properties of the Debtors, and for a summary and
analysis of the Plan. There also are other agreements and documents, which are
or will be filed with the bankruptcy court, that are referenced in the Plan or
the Debtors’ disclosure statement and that will be available for review.

ARTICLE I

DEFINED TERMS, RULES OF INTERPRETATION

AND COMPUTATION OF TIME

 

A. Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below. Any
term that is not otherwise defined herein, but that is used in the Bankruptcy
Code or the Bankruptcy Rules, shall have the meaning given to that term in the
Bankruptcy Code or the Bankruptcy Rules, as applicable.

1. “Administrative Claim” means a Claim for costs and expenses of administration
allowed under sections 503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses incurred after the
Petition Date of preserving the respective Estates and operating the businesses
of the Debtors (such as wages, salaries, commissions for services and payments
for leased equipment and premises), including Claims under the DIP Credit
Agreement; (b) compensation for legal, financial advisory, accounting and other
services and reimbursement of expenses awarded or allowed under sections 330(a),
331 or 503 of the Bankruptcy Code, including Fee Claims; and (c) all fees and
charges assessed against the Estates under chapter 123 of title 28, United
States Code, 28 U.S.C. §§ 1911-1930.

2. “Administrative Trade Claim” means an Administrative Claim arising from or
with respect to the sale of goods or rendition of services on or after the
Petition Date in the ordinary course of the applicable Debtor’s business,
including Administrative Claims of employees for ordinary course wages, expense
reimbursement and health and welfare benefits.

3. “Affiliate” means an “affiliate,” as defined in section 101(2)(B) of the
Bankruptcy Code, of the Debtors.

4. “Allowed Claim” means:

a. a Claim (other than an Asbestos Personal Injury Claim) that (i) has been
listed by a particular Debtor on its Schedules as other than disputed,
contingent or unliquidated and (ii) is not a Disputed Claim;

b. a Timely Claim (other than an Asbestos Personal Injury Claim) that is not a
Disputed Claim;

c. a Timely Claim (other than an Asbestos Personal Injury Claim) that is
liquidated and allowed: (i) in any Stipulation of Amount and Nature of Claim
executed by the Debtors or Reorganized Debtors and Claim holder; (ii) in any
contract, instrument or other agreement entered into in connection with the Plan
and, if prior to the Effective Date, approved by the Bankruptcy Court; (iii) in
a Final Order; or (iv) pursuant to the terms of the Plan; or



--------------------------------------------------------------------------------

d. a Claim (other than an Asbestos Personal Injury Claim) listed by a particular
Debtor on its Schedules as other than disputed, contingent or unliquidated or a
Timely Claim that the Debtors or Reorganized Debtors determine prior to the
Claims Objection Bar Date (i) will not be subject to an objection or to an
amendment to the Schedules and (ii) will be satisfied in accordance with the
terms of the Plan on or after the Effective Date.

5. “Allowed … Claim” means an Allowed Claim in the particular Class or category
specified.

6. “Asbestos Permanent Channeling Injunctions” means the SPHC Asbestos Permanent
Channeling Injunction and the NMBFiL Asbestos Permanent Channeling Injunction.

7. “Asbestos Personal Injury Claim” means any SPHC Asbestos Personal Injury
Claim or any NMBFiL Asbestos Personal Injury Claim.

8. “Asbestos Personal Injury Committee” means the Official Committee of Asbestos
Personal Injury Claimants appointed by the U.S. Trustee in the Reorganization
Cases pursuant to section 1102 of the Bankruptcy Code and any duly appointed
successors, as the same may be reconstituted from time to time. The members as
of the date of the Plan are: Myron Butler, c/o James L. Ferraro, Esq., The
Ferraro Law Firm, P.A.; Deborah Papaneri as representative for the Estate of
Charles Papaneri, c/o Robert E. Paul, Esq., Paul Reicht & Myers, P.C.; James L.
Mongelluzzo, c/o Bruce E. Mattock, Esq., Goldberg, Persky & White, P.C.; Roy and
Wanda Leggett, c/o Jeffrey Simon, Esq., Simon Greenstone Panatier Bartlett, PC;
Antonietta DiMeglio, c/o Ethan Early, Esq., The Early Law Firm, LLC; Lloyd H.
Lohr, c/o Constantine Paul Venizelos, Esq., Kelly & Ferraro LLP; David A. Kalil,
c/o Peter A. Kraus, Waters & Kraus, LLP; Victor Dillbeck, c/o John Barry Julian,
Esq., Gori Julian & Assoc., P.C.; Charles A. Wilson, c/o Perry J. Browder, Esq.,
Simmons Hanly Conroy LLC; Zdenek Machalka, c/o John D. Cooney, Esq., Cooney &
Conway; David Eggers as representative for the Estate of Jane Young c/o Brian T.
Fitzpatrick, Esq., Belluck & Fox, LLP. The committee is chaired by Mr. Machalka.

9. “Asbestos Personal Injury Indirect Claim” means any SPHC Asbestos Personal
Injury Indirect Claim or any NMBFiL Asbestos Personal Injury Indirect Claim.

10. “Asbestos Personal Injury Trust” means the trust that is to be established
pursuant to section 524(g) of the Bankruptcy Code and in accordance with the
Plan, the Confirmation Order and the Asbestos Personal Injury Trust Agreement,
which trust will (a) contain separate accounts funded for the resolution of SPHC
Asbestos Personal Injury Claims and NMBFiL Asbestos Personal Injury Claims and
pay Asbestos Personal Injury Trust Expenses and (b) satisfy the requirements of
section 524(g) of the Bankruptcy Code and section 468B of the Internal Revenue
Code and the Treasury Regulations promulgated thereunder.

11. “Asbestos Personal Injury Trust Agreement” means that certain Asbestos
Personal Injury Trust Agreement, executed by the Debtors and the Asbestos
Personal Injury Trustees, substantially in the form of Exhibit I.A.11.

12. “Asbestos Personal Injury Trust Expenses” means any of the liabilities,
costs, or expenses incurred by the Asbestos Personal Injury Trust (excluding
liabilities to holders of Asbestos Personal Injury Claims) in carrying out the
terms of the Asbestos Personal Injury Trust Documents, which expenses, along
with any post-Effective Date costs of administration, will be paid before any
amounts owed to holders of Asbestos Personal Injury Claims.

13. “Asbestos Personal Injury Trust Distribution Procedures” means the SPHC
Asbestos Personal Injury Trust Distribution Procedures and the NMBFiL Asbestos
Personal Injury Trust Distribution Procedures.

 

-2-



--------------------------------------------------------------------------------

14. “Asbestos Personal Injury Trust Documents” means, collectively: (a) the
Asbestos Personal Injury Trust Agreement; (b) the Asbestos Personal Injury Trust
Distribution Procedures; and (c) the other agreements, instruments and documents
governing the establishment and administration of the Asbestos Personal Injury
Trust, as the same may be amended or modified from time to time, in accordance
with the terms thereof.

15. “Asbestos Personal Injury Trustees” means, collectively, the persons
appointed to serve as trustees of the Asbestos Personal Injury Trust to
administer Asbestos Personal Injury Claims pursuant to the terms of the Asbestos
Personal Injury Trust Agreement, or as subsequently may be appointed pursuant to
the terms of the Asbestos Personal Injury Trust Agreement.

16. “Bankruptcy Code” means title 11 of the United States Code, as in effect on
the Petition Date or thereafter amended with retroactive applicability to the
Reorganization Cases.

17. “Bankruptcy Court” means the United States Bankruptcy Court for the District
of Delaware having jurisdiction over the Reorganization Cases.

18. “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court, as now in effect or
hereafter amended with retroactive applicability to the Reorganization Cases.

19. “Bar Date” means the applicable bar date by which a proof of Claim or a
request for payment of Administrative Claim must be or must have been Filed, as
established by an order of the Bankruptcy Court, including the Confirmation
Order.

20. “Bondex” means Debtor Bondex International, Inc., a Delaware corporation.

21. “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)), the day after Thanksgiving and
any date on which the Bankruptcy Court is closed by law or order.

22. “By-Laws” means, with respect to a Reorganized Debtor, the by-laws,
regulations or other comparable document of such Reorganized Debtor, to be
amended and restated in accordance with Section IV.D.1.

23. “Certificate of Incorporation” means, with respect to any Reorganized
Debtor, the articles or certificate of incorporation or other comparable
document of such Reorganized Debtor, to be amended and restated in accordance
with Section IV.D.1. hereof.

24. “Claim” means a “claim,” as defined in section 101(5) of the Bankruptcy
Code, against any Debtor.

25. “Claims Objection Bar Date” means, for all Claims (other than Asbestos
Personal Injury Claims) the latest of: (a) 120 days after the Effective Date;
(b) 60 days after the Filing of a proof of Claim for such Claim; and (c) such
other period of limitation as may be specifically fixed by the Plan, the
Confirmation Order, the Bankruptcy Rules or an order of the Bankruptcy Court.

26. “Class” means a class of Claims or Interests, as described in Article II.

27. “Confirmation” means the entry of the Confirmation Order on the docket of
the District Court.

28. “Confirmation Date” means the date on which the Bankruptcy Court and the
District Court acting jointly, or the District Court enters the Confirmation
Order on its docket.

29. “Confirmation Hearing” means, collectively, the hearing or hearings held by
the Bankruptcy Court or the District Court on Confirmation of the Plan, as such
hearing or hearings may be continued from time to time.

 

-3-



--------------------------------------------------------------------------------

30. “Confirmation Order” means the order of the District Court, the Bankruptcy
Court and the District Court acting jointly, or, if an order is entered by the
Bankruptcy Court, the order of the District Court affirming the Bankruptcy
Court’s order, that confirms the Plan pursuant to section 1129 of the Bankruptcy
Code.

31. “Cure Amount Claim” means a Claim based upon a Debtor’s defaults pursuant to
an Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by that Debtor under section 365 of the Bankruptcy Code.

32. “Debtors” means, collectively, the above-captioned debtors and debtors in
possession identified on the cover page to this Plan.

33. “Deficiency Claim” means a General Unsecured Claim for the difference
between (a) the aggregate amount of an Allowed Claim and (b) the value received
on account of the portion of such Allowed Claim that is a Secured Claim.

34. “Demand” means a “demand,” as defined in section 524(g)(5) of the Bankruptcy
Code, against any Debtor.

35. “DIP Lender” means Wells Fargo Capital Finance, LLC, as successor by merger
to Wachovia Capital Finance Corporation (New England).

36. “DIP Credit Agreement” means, collectively: (a) that Credit Agreement
between SPHC, certain SPHC Affiliates and the DIP Lender, dated as of June 2,
2010; (b) all amendments thereto and extensions thereof; and (c) all security,
guaranty and other documents and agreements related to the documents identified
in (a) and (b), including, without limitation, any termination letters.

37. “DIP Facility Claim” means a Claim arising under the DIP Credit Agreement.

38. “Disbursing Agent” means any of the Reorganized Debtors, in their capacity
as a disbursing agent pursuant to Section VI.B., or any Third Party Disbursing
Agent, but shall not include any disbursing agent for or with respect to the
Asbestos Personal Injury Trust.

39. “Disputed Claim” means (other than with respect to an Asbestos Personal
Injury Claim):

a. if no proof of Claim has been Filed by the applicable Bar Date or has
otherwise been deemed timely Filed under applicable law, (i) a Claim that is
listed on a Debtor’s Schedules as disputed, contingent or unliquidated or (ii) a
Claim that is not listed on a Debtor’s Schedules; or

b. if a Timely Claim, a Claim for which an objection, complaint or request for
estimation has been Filed by the applicable Debtor, Reorganized Debtor or, prior
to the Confirmation Date, any other party in interest, by the Claims Objection
Bar Date, and such objection has not been withdrawn or denied by a Final Order.

40. “Distribution” means one or more payments or distributions under the Plan of
cash, notes, interests or other property, as applicable, to the holders of
Allowed Claims (other than Asbestos Personal Injury Claims) or the Asbestos
Personal Injury Trust.

41. “Distribution Record Date” means the Confirmation Date.

42. “District Court” means the United States District Court for the District of
Delaware having jurisdiction over these Reorganization Cases.

43. “Effective Date” means the earliest possible date, as determined by the
Debtors, the Asbestos Personal Injury Committee and the Future Claimants’
Representative, that is a Business Day on or after the date on which all
conditions to the effective date in Section VIII.B. have been met or waived
pursuant to Section VIII.C.

 

-4-



--------------------------------------------------------------------------------

44. “Encumbrance” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, assignment or encumbrance of any kind or nature in
respect of such asset (including any conditional sale or other title retention
agreement, any security agreement, and the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code or comparable law of any
jurisdiction).

45. “Entity” means an individual, corporation, partnership, limited liability
company, association, joint stock company, joint venture, estate, trust,
unincorporated organization or government or any political subdivision thereof,
or other person or entity.

46. “Environmental Claim” means a Claim of a governmental unit against any
Debtor relating to alleged violations of, or noncompliance with, any federal or
state environmental laws or regulations, but shall not include any Asbestos
Personal Injury Claim.

47. “Estate” means, as to each Debtor, the estate created for that Debtor in its
Reorganization Case pursuant to section 541 of the Bankruptcy Code.

48. “Executory Contract and Unexpired Lease” and “Executory Contract or
Unexpired Lease” mean a contract or lease to which one or more of the Debtors is
a party that is subject to assumption or rejection under section 365 of the
Bankruptcy Code and the Confirmation Order.

49. “Fee Claim” means a Claim under sections 330(a), 331, 503 or 1103 of the
Bankruptcy Code for compensation of a Professional or other Entity for services
rendered or expenses incurred in the Reorganization Cases.

50. “Fee Order” means the Order Establishing Procedures for Interim Compensation
and Reimbursement of Expenses of Professionals entered by the Bankruptcy Court
on August 9, 2010, as modified by the Amended Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals entered by
the Bankruptcy Court on August 24, 2010 and made applicable to NMBFiL and
Republic pursuant to an order dated September 3, 2014 (and as otherwise modified
from time to time).

51. “File,” “Filed” or “Filing” means file, filed or filing with the Bankruptcy
Court, the District Court or their authorized designees in the Reorganization
Cases.

52. “Final Fee Application” means an application for final allowance of the
Professional’s aggregate Fee Claim as described in Section III.A.1.e.ii.A.

53. “Final Order” means an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction that has been entered on the docket in any
Reorganization Case or the docket of any other court of competent jurisdiction,
and has not been reversed, stayed, modified or amended, and as to which (i) the
time to appeal or seek certiorari or move for a new trial, reargument or
rehearing has expired, and no appeal or petition for certiorari or other
proceedings for a new trial, reargument or rehearing has been timely taken, or
(ii) any appeal that has been taken or any petition for certiorari that has been
filed timely has been withdrawn or resolved by the highest court to which the
order or judgment was appealed or from which certiorari was sought or the new
trial, reargument or rehearing shall have been denied.

54. “Futures Claimants’ Representative” means Eric D. Green, the legal
representative for persons who might subsequently assert asbestos-related
demands, as defined in section 524(g)(5) of the Bankruptcy Code, against any of
the Debtors, who was appointed pursuant to orders of the Bankruptcy Court dated
October 11, 2010 and September 25, 2014.

55. “General Unsecured Claim” means a Deficiency Claim and any Claim that is not
a Cure Amount Claim, Administrative Claim, Priority Tax Claim, Priority Claim,
Secured Claim, Asbestos Personal Injury Claim, Environmental Claim or
Intercompany Claim.

 

-5-



--------------------------------------------------------------------------------

56. “Insured Claim” means any Claim (other than an Asbestos Personal Injury
Claim) arising from an incident or occurrence alleged to have occurred prior to
the Effective Date that is covered under an insurance policy applicable to the
Debtors or their businesses.

57. “Intercompany Claim” means any Claim by International or any direct or
indirect subsidiary of International, including a Debtor, against a Debtor.

58. “Interest” means the rights of any holder of the stock of any Debtor and the
rights of any Entity to purchase or demand the issuance of any of the stock of
any Debtor, including: (a) redemption, conversion, exchange, voting,
participation and dividend rights; (b) liquidation preferences; and (c) rights
under stock options and warrants.

59. “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

60. “International” means RPM International Inc., a Delaware corporation.

61. “IRS” means the Internal Revenue Service of the United States of America.

62. “Net Proceeds” means the cumulative aggregate proceeds received for all
International common shares issued to the Asbestos Personal Injury Trust with
respect to any payment under the SPHC Payment Note, after payment of all
associated underwriting fees and costs associated with the sale of the stock.

63. “NMBFiL” means Debtor NMBFiL, Inc., an Ohio corporation.

64. “NMBFiL Asbestos Permanent Channeling Injunction” means an order or orders
of the Bankruptcy Court or the District Court or the Bankruptcy Court and the
District Court acting jointly and, if the order is entered solely by the
Bankruptcy Court, affirmed by the District Court, in accordance with, and
pursuant to, section 524(g) of the Bankruptcy Code permanently and forever
staying, restraining and enjoining any Entity from taking any actions against
any NMBFiL Protected Party for the purpose of, directly or indirectly,
collecting, recovering or receiving payment of, on or with respect to any NMBFiL
Asbestos Personal Injury Claim, all of which shall be channeled to the Asbestos
Personal Injury Trust for resolution as set forth in the Asbestos Personal
Injury Trust Agreement and the related NMBFiL Asbestos Personal Injury Trust
Distribution Procedures.

65. “NMBFiL Asbestos Personal Injury Claims” means NMBFiL Claims relating to
death, bodily injury, sickness, disease, emotional distress, fear of cancer,
medical monitoring or other personal injuries (whether physical, emotional or
otherwise) arising out of, based upon or resulting from, directly or indirectly,
in whole or in part, NMBFiL Conduct, to the extent arising, directly or
indirectly, from NMBFiL Conduct (including NMBFiL Conduct of any other entity
for whose NMBFiL Conduct NMBFiL has or is alleged to have liability, to the
extent of NMBFiL’s liability for such NMBFiL Conduct), including without
limitation (a) any and all NMBFiL Asbestos Personal Injury Indirect Claims and
(b) any and all NMBFiL Claims under agreements entered into by or on behalf of
NMBFiL prior to the Petition Date in settlement of NMBFiL Asbestos Personal
Injury Claims. For the purpose of this definition, NMBFiL Asbestos Personal
Injury Claims shall not include any claim by any present or former employee of
NMBFiL for benefits under a policy of workers’ compensation insurance or for
benefits under any state or federal workers’ compensation statute or other
statute providing compensation to an employee from an employer. For avoidance of
doubt, a NMBFiL Asbestos Personal Injury Claim (a) includes any NMBFiL Claim
that seeks to impose liability upon a NMBFiL Protected Party for, or to satisfy
in whole or in part, a NMBFiL Asbestos Personal Injury Claim, based upon such
doctrines as piercing the corporate veil, agency, alter ego, fraudulent
conveyance, or successor liability, but (b) excludes any liability of the NMBFiL
Protected Parties (other than NMBFiL and Reorganized NMBFiL) for their own
asbestos or asbestos-containing products.

66. “NMBFiL Asbestos Personal Injury Trust Distribution Procedures” means the
NMBFiL Asbestos Personal Injury Trust Distribution Procedures, to be implemented
by the Asbestos Personal Injury Trust pursuant to the terms and conditions of
the Plan and the Asbestos Personal Injury Trust Agreement, governing the
resolution of NMBFiL Asbestos Personal Injury Claims, substantially in the form
of Exhibit I.A.66.

 

-6-



--------------------------------------------------------------------------------

67. “NMBFiL Asbestos Personal Injury Indirect Claims” means any and all NMBFiL
Claims for contribution, reimbursement, subrogation or indemnification, or any
other indirect or derivative recovery, on account of or with respect to any
NMBFiL Asbestos Personal Injury Claim. Notwithstanding the foregoing, a NMBFiL
Protected Party Indemnification Claim shall not be treated as a NMBFiL Asbestos
Personal Injury Indirect Claim or an NMBFiL Asbestos Personal Injury Claim, and
such indemnification claims shall be paid exclusively and in full from the
NMBFiL Trust Account.

68. “NMBFiL Conduct” means the presence of or exposure to asbestos or
asbestos-containing products or things designed, marketed, manufactured,
fabricated, constructed, sold, supplied, produced, installed, maintained,
serviced, specified, selected, repaired, removed, replaced, released,
distributed, or in any other way made available, or present at any premises
owned, leased, occupied or operated, by NMBFiL or any other Entity for whose
products, acts, omissions, business, or operations NMBFiL has liability or is
alleged to have liability.

69. “NMBFiL Claims” means any and all claims, commitments, obligations, suits,
judgments, damages (whether compensatory, exemplary, punitive or otherwise),
Demands, debts, causes of action and liabilities of any kind or nature, of or
against NMBFiL or any NMBFiL Protected Party, to the full extent of NMBFiL’s
liability, whether liquidated or unliquidated, fixed or contingent, direct or
indirect, disputed or undisputed, matured or unmatured, known or unknown,
foreseen or unforeseen, now existing or hereafter arising, in law, equity or
otherwise, including without limitation under piercing the corporate veil, alter
ego, successor liability, fraudulent conveyance, conspiracy, enterprise
liability, market share, joint venture, loss of consortium, medical monitoring,
wrongful death, survivorship or any legal or equitable theory.

70. “NMBFiL Maturity Date” means the first anniversary of the Effective Date.

71. “NMBFiL Payment Default” means the failure by NMBFiL or International as
co-obligors to pay the NMBFiL Payment Note in full on or before the NMBFiL
Maturity Date, which will constitute an event of default under the NMBFiL
Payment Note.

72. “NMBFiL Payment Note” means a note, issued to the Asbestos Personal Injury
Trust by NMBFiL and International as co-obligors, in the principal amount of
$50,000, in substantially the form of Exhibit I.A.72. As reflected in Exhibit
I.A.72, the NMBFiL Payment Note will (a) bear no interest, (b) mature on the
NMBFiL Maturity Date, (c) be secured by the NMBFiL Pledge, and (d) provide for
payment in full of the principal amount of the NMBFiL Payment Note on or before
the NMBFiL Maturity Date. As further reflected in Exhibit I.A.72, upon the
occurrence of a NMBFiL Payment Default, the Asbestos Personal Injury Trust may,
upon written notice to NMBFiL, foreclose on the NMBFiL Pledge. During the period
in which a NMBFiL Payment Default has occurred and is continuing, interest shall
accrue at a per annum rate of 2 percent on the amount of the unpaid principal.

73. “NMBFiL Pledge” means a pledge of 100 percent of the equity of NMBFiL and
cash or a letter of credit in the amount of $50,000.

74. “NMBFiL Protected Affiliates” means the parties listed on Exhibit I.A.74.

75. “NMBFiL Protected Party” means any of the following parties:

a. NMBFiL;

b. Reorganized NMBFiL;

c. NMBFiL Protected Affiliates;

d. International;

 

-7-



--------------------------------------------------------------------------------

e. current and former directors, officers, and employees of NMBFiL, Reorganized
NMBFiL and the NMBFiL Protected Affiliates, including without limitation
International, solely in their capacity as such;

f. as of July 26, 2014, current and former shareholders of NMBFiL, Reorganized
NMBFiL and the NMBFiL Protected Affiliates, including without limitation
International, solely in their capacity as such;

g. current and former in-house and outside legal, accounting, financial and tax
professionals and advisors of NMBFiL, Reorganized NMBFiL and the NMBFiL
Protected Affiliates, including without limitation International, solely in
their capacity as such;

h. 3M Company, and its directors, officers, employees, affiliates, stockholders,
agents, attorneys, representatives, successors, and assigns solely to the extent
of liability and other costs in any way related to products manufactured or sold
by NMBFiL prior to November 9, 2007;

i. Insurers of NMBFiL, solely in their capacity as such, a non-exclusive
schedule of which is attached as Exhibit I.A.75.i;

j. Entities that, pursuant to the Plan or on or after the Effective Date, become
a direct or indirect transferee of, or successor to, any assets of NMBFiL or
Reorganized NMBFiL, or the Asbestos Personal Injury Trust, but only to the
extent that liability is asserted to exist by reason of such Entity becoming
such a transferee or successor;

k. Entities that, pursuant to the Plan or on or after the Effective Date, make a
loan to NMBFiL or Reorganized NMBFiL, or the Asbestos Personal Injury Trust or
to a successor to, or transferee of, any assets of NMBFiL or Reorganized NMBFiL,
or the Asbestos Personal Injury Trust, but only to the extent that liability is
asserted to exist by reason of it becoming such a lender;

l. Entities that are alleged to be directly or indirectly liable for the conduct
of, claims against, or Demands on NMBFiL or Reorganized NMBFiL, or the Asbestos
Personal Injury Trust to the extent that such alleged liability arises by reason
of one or more of the following:

 

  1. such Entity’s ownership of a financial interest in NMBFiL or Reorganized
NMBFiL, or any past or present affiliate of NMBFiL or Reorganized NMBFiL, or any
predecessor in interest of NMBFiL or Reorganized NMBFiL;

 

  2. such Entity’s involvement in the management of NMBFiL or Reorganized
NMBFiL, or any predecessor in interest of NMBFiL or Reorganized NMBFiL;

 

  3. such Entity’s service as an officer, director or employee of NMBFiL or
Reorganized NMBFiL, any past or present affiliate of NMBFiL or Reorganized
NMBFiL, or any predecessor in interest of NMBFiL or Reorganized NMBFiL, or any
entity that owns or at any time has owned a financial interest in NMBFiL or
Reorganized NMBFiL, any past or present affiliate of NMBFiL or Reorganized
NMBFiL, or any predecessor in interest of NMBFiL or Reorganized NMBFiL;

 

  4. such Entity’s provision of insurance to NMBFiL, Reorganized NMBFiL, any
past or present affiliate of NMBFiL or Reorganized NMBFiL, or any predecessor in
interest of NMBFiL or Reorganized NMBFiL, or any entity that owns or at any time
has owned a financial interest in NMBFiL, Reorganized NMBFiL, any past or
present affiliate of NMBFiL or Reorganized NMBFiL, or any predecessor in
interest of NMBFiL or Reorganized NMBFiL; and

 

  5.

such Entity’s involvement in a transaction changing the corporate structure, or
in a loan or other financial transaction affecting the financial condition, of
NMBFiL, Reorganized NMBFiL, any past or present affiliate of NMBFiL or
Reorganized

 

-8-



--------------------------------------------------------------------------------

  NMBFiL, any predecessor in interest of NMBFiL or Reorganized NMBFiL, or any
entity that owns or at any time has owned a financial interest in NMBFiL,
Reorganized NMBFiL, any past or present affiliate of NMBFiL or Reorganized
NMBFiL, or any predecessor in interest of NMBFiL or Reorganized NMBFiL.

76. “NMBFiL Protected Party Indemnification Claims” mean any and all claims,
including claims for related fees and costs, of a NMBFiL Protected Party under
the indemnification described in Section IV.I.4.a.

77. “NMBFiL Trust Account” means the segregated trust account to be established
and maintained by the Asbestos Personal Injury Trust pursuant to Section IV.H.
to (i) resolve NMBFiL Asbestos Personal Injury Claims and NMBFiL Asbestos
Personal Injury Indirect Claims in accordance with the NMBFiL Asbestos Personal
Injury Trust Distribution Procedures and (ii) pay NMBFiL Protected Party
Indemnification Claims. For the avoidance of doubt, funds in the NMBFiL Trust
Account shall not be used to pay any SPHC Asbestos Personal Injury Claim, SPHC
Asbestos Personal Injury Indirect Claim or SPHC Protected Party Indemnification
Claim.

78. “Ordinary Course Professionals Order” means the Order Authorizing the
Retention and Payment of Certain Professionals Utilized by the Debtors in the
Ordinary Course of Business entered by the Bankruptcy Court on July 14, 2010 and
made applicable to NMBFiL and Republic pursuant to an order dated September 3,
2014.

79. “Petition Date” means as to any Debtor, the date on which the Reorganization
Case of such Debtor was commenced.

80. “Plan” means this joint plan of reorganization for the Debtors and all
Exhibits attached hereto or referenced herein, as the same may be amended,
modified or supplemented.

81. “Parties” means, collectively, the Debtors, International, the Asbestos
Personal Injury Committee and the Future Claimants’ Representative.

82. “Postpetition Interest” means (a) such interest, if any, agreed to by the
holder of such Claim and the applicable Debtor or Reorganized Debtor or (b) any
other applicable interest required to leave such Claim unimpaired as determined
by the Bankruptcy Court.

83. “Priority Claim” means a Claim that is entitled to priority in payment
pursuant to section 507(a) of the Bankruptcy Code that is not an Administrative
Claim or a Priority Tax Claim.

84. “Priority Tax Claim” means a Claim that is entitled to priority in payment
pursuant to section 507(a)(8) of the Bankruptcy Code.

85. “Professional” means any professional employed in the Reorganization Cases
pursuant to sections 327, 328 or 1103 of the Bankruptcy Code or any professional
or other Entity seeking compensation or reimbursement of expenses in connection
with the Reorganization Cases pursuant to section 503(b)(4) of the Bankruptcy
Code.

86. “Protected Party” means any SPHC Protected Party and any NMBFiL Protected
Party.

87. “Quarterly Distribution Date” means the last Business Day of the month
following the end of each calendar quarter after the Effective Date; provided,
however, that if the Effective Date is within 45 days of the end of a calendar
quarter, the first Quarterly Distribution Date shall be the last Business Day of
the month following the end of the first calendar quarter after the calendar
quarter including the Effective Date.

88. “Recovery Actions” means, collectively and individually, preference actions,
fraudulent conveyance actions and other claims or causes of action under
sections 510, 544, 547, 548, 549, 550 and 553(b) of the Bankruptcy Code and
other similar state law claims and causes of action.

 

-9-



--------------------------------------------------------------------------------

89. “Reinstated” or “Reinstatement” means the treatment of a Claim or Interest,
at the applicable Reorganized Debtor’s sole discretion, in accordance with one
of the following:

a. The legal, equitable and contractual rights to which such Claim or Interest
entitles the holder will be unaltered; or

b. Notwithstanding any contractual provision or applicable law that entitles the
holder of such Claim or Interest to demand or receive accelerated payment of
such Claim or Interest after the occurrence of a default:

i. any such default that occurred before the applicable Petition Date, other
than a default of a kind specified in section 365(b)(2) of the Bankruptcy Code,
will be cured;

ii. the maturity of such Claim or Interest as such maturity existed before such
default will be reinstated;

iii. the holder of such Claim or Interest will be compensated for any damages
incurred as a result of any reasonable reliance by such holder on such
contractual provision or such applicable law; and

iv. the legal, equitable or contractual rights to which such Claim or Interest
entitles the holder of such Claim or Interest will not otherwise be altered.

90. “Reference Price” means the average last reported sale price of a share of
International common stock on the New York Stock Exchange for a period of 30
consecutive trading days ending five trading days prior to the date that
International common stock is contributed to the Asbestos Personal Injury Trust.

91. “Reference Proceeds” means the amount determined by multiplying the total
number of International common shares issued to the Asbestos Personal Injury
Trust by the Reference Price.

92. “Reorganization Case” means: (a) when used with reference to a particular
Debtor, the chapter 11 case pending for that Debtor in the Bankruptcy Court; and
(b) when used with reference to all Debtors, the chapter 11 cases pending for
the Debtors in the Bankruptcy Court.

93. “Reorganized …” means, when used in reference to a particular Debtor, such
Debtor on and after the Effective Date.

94. “Republic” means Debtor Republic Powdered Metals, Inc., an Ohio corporation.

95. “Restructuring Transactions” means, collectively, those mergers,
consolidations, restructurings, dispositions, liquidations, dissolutions or
other transactions that the Debtors or Reorganized Debtors determine to be
necessary or appropriate to effect a corporate restructuring of their respective
businesses or otherwise to simplify the overall corporate structure and
intercompany arrangements of the Reorganized Debtors, including without
limitation the Restructuring Transactions set forth on Exhibit IV.B.

96. “Schedules” means the schedules of assets and liabilities and the statements
of financial affairs Filed by the Debtors, as required by section 521 of the
Bankruptcy Code, as the same may have been or may be amended, restated, modified
or supplemented.

97. “Secured Claim” means a Claim (other than an Asbestos Personal Injury Claim)
that is secured by a lien on property in which an Estate has an interest or that
is subject to setoff under section 553 of the Bankruptcy Code, to the extent of
the value of the Claim holder’s interest in the applicable Estate’s interest in
such property or to the extent of the amount subject to setoff, as applicable,
as determined pursuant to sections 506(a) and, if applicable, 1129(b) of the
Bankruptcy Code.

 

-10-



--------------------------------------------------------------------------------

98. “SPHC” means Debtor Specialty Products Holding Corp., an Ohio corporation.

99. “SPHC Asbestos Permanent Channeling Injunction” means an order or orders of
the Bankruptcy Court or the District Court, or the Bankruptcy Court and the
District Court acting jointly and, if the Confirmation Order is entered by the
Bankruptcy Court, affirmed by the District Court, in accordance with, and
pursuant to, section 524(g) of the Bankruptcy Code permanently and forever
staying, restraining and enjoining any Entity from taking any actions against
any SPHC Protected Party for the purpose of, directly or indirectly, collecting,
recovering or receiving payment of, on or with respect to any SPHC Asbestos
Personal Injury Claim, all of which shall be channeled to the Asbestos Personal
Injury Trust for resolution as set forth in the Asbestos Personal Injury Trust
Agreement and the related SPHC Asbestos Personal Injury Trust Distribution
Procedures.

100. “SPHC Asbestos Personal Injury Claims” shall mean SPHC Parties Claims
relating to death, bodily injury, sickness, disease, emotional distress, fear of
cancer, medical monitoring or other personal injuries (whether physical,
emotional or otherwise) arising out of, based upon or resulting from, directly
or indirectly, in whole or in part, SPHC Parties Conduct, to the extent arising,
directly or indirectly, from SPHC Parties Conduct (including SPHC Parties
Conduct of any other entity, including The Reardon Company, for whose SPHC
Parties Conduct any of the SPHC Parties have or are alleged to have liability,
to the extent of any of the SPHC Parties’ liability for such SPHC Parties
Conduct), including without limitation (a) any and all SPHC Asbestos Personal
Injury Indirect Claims (as such term is defined below) and (b) any and all SPHC
Parties Claims under agreements entered into by or on behalf of any of the SPHC
Parties prior to the Petition Date in settlement of SPHC Asbestos Personal
Injury Claims. For the purpose of this definition, SPHC Asbestos Personal Injury
Claims shall not include any claim by any present or former employee of any of
the SPHC Parties for benefits under a policy of workers’ compensation insurance
or for benefits under any state or federal workers’ compensation statute or
other statute providing compensation to an employee from an employer. For
avoidance of doubt, a SPHC Asbestos Personal Injury Claim (a) includes any SPHC
Parties Claim that seeks to impose liability upon a Protected Party for, or to
satisfy in whole or in part, a SPHC Asbestos Personal Injury Claim, based upon
such doctrines as piercing the corporate veil, agency, alter ego, fraudulent
conveyance, or successor liability, but (b) excludes any liability of the SPHC
Protected Parties (other than the SPHC Parties and the Reorganized SPHC Parties)
for their own asbestos or asbestos-containing products.

101. “SPHC Asbestos Personal Injury Indirect Claims” “ means any and all SPHC
Parties Claims for contribution, reimbursement, subrogation or indemnification,
or any other indirect or derivative recovery, on account of or with respect to
any SPHC Asbestos Personal Injury Claim. Notwithstanding the foregoing, a SPHC
Protected Party Indemnification Claim shall not be treated as a SPHC Asbestos
Personal Injury Indirect Claim or an SPHC Asbestos Personal Injury Claim, and
such indemnification claims shall be paid exclusively and in full from the SPHC
Trust Account.

102. “SPHC Asbestos Personal Injury Trust Distribution Procedures” means the
SPHC Asbestos Personal Injury Trust Distribution Procedures, to be implemented
by the Asbestos Personal Injury Trust pursuant to the terms and conditions of
the Plan and the Asbestos Personal Injury Trust Agreement governing the
resolution of SPHC Asbestos Personal Injury Claims, substantially in the form of
Exhibit I.A.102.

103. “SPHC Parties” means collectively SPHC, Bondex and Republic.

104. “SPHC Parties Claims” means any and all claims, commitments, obligations,
suits, judgments, damages (whether compensatory, exemplary, punitive or
otherwise), Demands, debts, causes of action and liabilities of any kind or
nature, of or against any of the SPHC Parties, or any SPHC Protected Party, to
the full extent of the SPHC Parties’ liability, whether liquidated or
unliquidated, fixed or contingent, direct or indirect, disputed or undisputed,
matured or unmatured, known or unknown, foreseen or unforeseen, now existing or
hereafter arising, in law, equity or otherwise, including without limitation
under piercing the corporate veil, alter ego, successor liability, fraudulent
conveyance, conspiracy, enterprise liability, market share, joint venture, loss
of consortium, medical monitoring, wrongful death, survivorship, or any legal or
equitable theory.

105. “SPHC Parties Conduct” means the presence of or exposure to asbestos or
asbestos-containing products or things designed, marketed, manufactured,
fabricated, constructed, sold, supplied, produced, installed,

 

-11-



--------------------------------------------------------------------------------

maintained, serviced, specified, selected, repaired, removed, replaced,
released, distributed, or in any other way made available, or present at any
premises owned, leased, occupied or operated, by the SPHC Parties or any other
entity for whose products, acts, omissions, business, or operations any of the
SPHC Parties has liability or is alleged to have liability.

106. “SPHC Payment Default” means the failure by the SPHC Parties and
International to make any of the scheduled payments under the SPHC Payment Note
when due.

107. “SPHC Payment Event of Default” means a SPHC Payment Default that is not
remedied within 30 days after the SPHC Parties and International have received
written notice of such SPHC Payment Default from the Asbestos Personal Injury
Trust, which SPHC Payment Default shall constitute an event of default under the
SPHC Payment Note.

108. “SPHC Payment Note” means a note, issued to the Asbestos Personal Injury
Trust by the SPHC Parties and International as co-obligors in the aggregate
principal amount of $347.5 million, in substantially the form of
Exhibit I.A.108. As reflected in Exhibit I.A.108, the SPHC Payment Note will
(a) bear no interest, (b) mature on the fourth anniversary of the Effective
Date, (c) be secured by the SPHC Pledge, and (d) provide for the following
scheduled principal payments to the Asbestos Personal Injury Trust, in each
case, payable in the form of cash, shares of common stock of International or a
combination thereof:

a. on or before the second anniversary of the Effective Date, $102.5 million;

b. on or before the third anniversary of the Effective Date, $120 million; and

c. on or before the fourth anniversary of the Effective Date, $125 million.

The determination of whether to make any payment under the SPHC Payment Note in
cash, shares of common stock of International or a combination thereof will be
made by International in its sole discretion. The SPHC Payment Note will provide
that it will be equally and ratably secured with any subsequent secured
indebtedness of International, excluding any refinancing of existing secured
debt of International up to the same amount, secured debt incurred in respect of
subsequent acquisitions, purchase money mortgages, and credit facilities secured
by working capital. For purposes of any contribution, the per share value of any
shares of common stock of International contributed to the Asbestos Personal
Injury Trust as a contribution to and on behalf of the SPHC Parties shall be
conclusively deemed to equal the Reference Price.

Upon the occurrence of a SPHC Payment Event of Default, the Asbestos Personal
Injury Trust may, upon written notice to the SPHC Parties and International,
accelerate all scheduled payments under the SPHC Payment Note that are then
unpaid. Upon acceleration, the Asbestos Personal Injury Trust’s remedies shall
be (1) execution and collection on a confession of judgment to be provided in
connection with the SPHC Payment Note, which judgment shall include
reimbursement of the reasonable attorneys’ fees and costs incurred by the
Asbestos Personal Injury Trust in collecting the amount owed under the SPHC
Payment Note and (2) foreclosure on the SPHC Pledge. During any period in which
a SPHC Payment Default has occurred and is continuing (but has not yet resulted
in a SPHC Payment Event of Default), interest shall accrue at a per annum rate
of 2 percent on the amount of the scheduled principal payment that is past due.
During any period in which a SPHC Payment Event of Default has occurred and is
continuing, interest at a per annum rate of 2 percent shall accrue on the
aggregate amount of all unpaid scheduled principal payments. If any person,
legal entity or “group” (within the meaning of section 13(g)(3) of the
Securities Exchange Act of 1934) acquires a majority of the voting shares of
International, the Asbestos Personal Injury Trust may, upon prior written notice
to International, accelerate all outstanding principal and accrued interest
under the SPHC Payment Note. Neither a SPHC Payment Default nor a SPHC Payment
Event of Default shall provide a basis for the Asbestos Personal Injury Trust to
contend that a material breach of the Plan has occurred and/or that any SPHC
Protected Party, including International, is no longer entitled to any of the
protections provided to such SPHC Protected Party pursuant to the Plan,
including without limitation the protections of the Asbestos Permanent
Channeling Injunctions, the related indemnification by the Asbestos Personal
Injury Trust from the NMBFiL Trust Account or SPHC Trust Account, as applicable,
and the settlement of the Estates’ claims.

 

-12-



--------------------------------------------------------------------------------

109. “SPHC Pledge” means 100 percent of the equity of each of the SPHC Parties.

110. “SPHC Protected Affiliates” means the parties identified on Exhibit
I.A.110.

111. “SPHC Protected Party” means any of the following parties:

a. the SPHC Parties;

b. the Reorganized SPHC Parties;

c. the SPHC Protected Affiliates;

d. International;

e. current and former directors, officers, and employees of the SPHC Parties,
the Reorganized SPHC Parties and the SPHC Protected Affiliates, including
without limitation International, solely in their capacity as such;

f. as of July 26, 2014, current and former shareholders of the SPHC Parties, the
Reorganized SPHC Parties and the SPHC Protected Affiliates, including without
limitation International, solely in their capacity as such;

g. current and former in-house and outside legal, accounting, financial and tax
professionals and advisors of the SPHC Parties, the Reorganized SPHC Parties and
the SPHC Protected Affiliates, including without limitation International,
solely in their capacity as such;

h. Entities that, pursuant to the Plan or on or after the Effective Date, become
a direct or indirect transferee of, or successor to, any assets of any SPHC
Parties or Reorganized SPHC Parties, or the Asbestos Personal Injury Trust, but
only to the extent that liability is asserted to exist by reason of such Entity
becoming such a transferee or successor;

i. Entities that, pursuant to the Plan or on or after the Effective Date, make a
loan to any SPHC Parties or Reorganized SPHC Parties, or the Asbestos Personal
Injury Trust or to a successor to, or transferee of, any assets of any SPHC
Parties or Reorganized SPHC Parties, or the Asbestos Personal Injury Trust, but
only to the extent that liability is asserted to exist by reason of it becoming
such a lender;

j. Entities that are alleged to be directly or indirectly liable for the conduct
of, claims against, or Demands on any SPHC Parties or Reorganized SPHC Parties,
or the Asbestos Personal Injury Trust, to the extent that such alleged liability
arises by reason of one or more of the following:

 

  1. such Entity’s ownership of a financial interest in any SPHC Parties or
Reorganized SPHC Parties, or any past or present affiliate of any them, or any
predecessor in interest of any of them;

 

  2. such Entity’s involvement in the management of any SPHC Parties or
Reorganized SPHC Parties, or any predecessor in interest of any of them;

 

  3. such Entity’s service as an officer, director or employee of any SPHC
Parties or Reorganized SPHC Parties, any past or present affiliate of any of
them, or any predecessor in interest of any of them, or any entity that owns or
at any time has owned a financial interest in any SPHC Parties or Reorganized
SPHC Parties, any past or present affiliate of any of them, or any predecessor
in interest of any of them;

 

-13-



--------------------------------------------------------------------------------

  4. such Entity’s provision of insurance to any SPHC Parties or Reorganized
SPHC Parties, any past or present affiliate of any of them, or any predecessor
in interest of any of them, or any entity that owns or at any time has owned a
financial interest in any SPHC Parties or Reorganized SPHC Parties, any past or
present affiliate of any of them, or any predecessor in interest of any of them;
and

 

  5. such Entity’s involvement in a transaction changing the corporate
structure, or in a loan or other financial transaction affecting the financial
condition, of any SPHC Parties or Reorganized SPHC Parties, any past or present
affiliate of any of them, any predecessor in interest of any of them, or any
entity that owns or at any time has owned a financial interest in any SPHC
Parties or Reorganized SPHC Parties, any past or present affiliate of any of
them, or any predecessor in interest of any of them.

To be treated as a SPHC Protected Party, all parties that signed tolling
agreements during the Reorganization Cases must, if necessary to extend such
agreements through the Effective Date, amend their tolling agreements on terms
reasonably acceptable to the Parties to provide for an extension of the tolling
period through 30 days after the termination of the term sheets executed by the
Parties as of July 26, 2014 or, if the term sheets are not terminated, the
occurrence of the Effective Date.

112. “SPHC Protected Party Indemnification Claims” mean any and all claims,
including claims for related fees and costs, of a SPHC Protected Party under the
indemnification described in Section IV.I.4.b.

113. “SPHC Registration Rights Agreement” means the registration rights
agreement among the SPHC Parties, International and the Asbestos Personal Injury
Trust. The SPHC Registration Rights Agreement will contain customary terms,
including without limitation customary black-out periods, and will, among other
things, provide that:

(a) upon the issuance of any shares of International common stock to the
Asbestos Personal Injury Trust, International, at its expense, shall as promptly
as practicable thereafter prepare, file and cause to be effective a shelf
registration statement under the Securities Act of 1933 covering the resale of
such shares by the Asbestos Personal Injury Trust;

(b) the Asbestos Personal Injury Trust will dispose of all such shares only at
such times, in such amounts, in such a manner and through such brokers, dealers,
underwriters or other intermediaries as International may designate, in
International’s sole discretion;

(c) International will use commercially reasonable efforts to facilitate the
orderly disposition of such shares, at its expense, within 120 days of the later
of the date of their issuance or the effective date of the registration
statement;

(d) in the event the Net Proceeds shall be less than the Reference Proceeds,
International shall promptly make a cash payment to the Asbestos Personal Injury
Trust in an amount equal to the excess of the Reference Proceeds over the Net
Proceeds;

(e) in the event the Net Proceeds exceed the Reference Proceeds, the amount by
which the Net Proceeds exceed the Reference Proceeds shall be credited against
the next installment payment due under the SPHC Payment Note, provided that if
there is no subsequent installment payment, the Asbestos Personal Injury Trust
shall promptly make a cash payment to International in the amount by which the
Net Proceeds exceed the Reference Proceeds; and

(f) in the event the Asbestos Personal Injury Trust, at the direction of
International, is unable to sell the stock contributed to the Asbestos Personal
Injury Trust within the above-referenced 120-day period, but in any event no
later than 150 days from the date of issuance, the Asbestos Personal Injury
Trust shall thereafter have, during the ten Business Day period following the
earlier of the expiration of such 120-day period or 150 days from issuance, the
right, by written notice to International, to put any unsold shares back to
International at a price equal to the remaining balance of the Reference
Proceeds. Such amount shall be paid to the Asbestos Personal Injury Trust within
10 days of receipt of the written notice.

 

-14-



--------------------------------------------------------------------------------

114. “SPHC Released Parties” means the SPHC Protected Parties and all parties
that signed tolling agreements during the Reorganization Cases that, as such
agreements may have been amended, provide for expiration of the tolling period
no earlier than 30 days after the termination of the term sheets executed by the
Parties as of July 26, 2014 or, if the term sheets are not terminated, the
occurrence of the Effective Date. A list of these parties is attached as Exhibit
I.A.114.

115. “SPHC Trust Account” means the segregated trust account to be established
and maintained by the Asbestos Personal Injury Trust pursuant to Section IV.H.
to (i) resolve SPHC Asbestos Personal Injury Claims and SPHC Asbestos Personal
Injury Indirect Claims in accordance with the SPHC Asbestos Personal Injury
Trust Distribution Procedures and (ii) pay SPHC Protected Party Indemnification
Claims. For the avoidance of doubt, funds in the SPHC Trust Account shall not be
used to pay any NMBFiL Asbestos Personal Injury Claim, NMBFiL Asbestos Personal
Injury Indirect Claim or NMBFiL Protected Party Indemnification Claim.

116. “Stock Interests of …” means, when used with reference to a particular
Debtor, the Interests issued by such Debtor.

117. “Stipulation of Amount and Nature of Claim” means a stipulation or other
agreement between the applicable Debtor or Reorganized Debtor and a holder of a
Claim (other than an Asbestos Personal Injury Claim) or Interest establishing
the allowed amount or nature of such Claim or Interest that is (a) entered into
in accordance with any Claim settlement procedures established in these
Reorganization Cases, (b) permitted or contemplated by the Plan or (c) approved
by order of the Bankruptcy Court.

118. “Tax” means: (a) any net income, alternative or add-on minimum, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, property, environmental, withholding or other tax,
assessment or charge of any kind whatsoever (together in each instance with any
interest, penalty, addition to tax or additional amount) imposed by any federal,
state, local or foreign taxing authority; or (b) any liability for payment of
any amounts of the foregoing types as a result of being a member of an
affiliated, consolidated, combined or unitary group, or being a party to any
agreement or arrangement whereby liability for payment of any such amounts is
determined by reference to the liability of any other Entity.

119. “Third Party Disbursing Agent” means an Entity designated by Reorganized
SPHC to act as a Disbursing Agent pursuant to Section VI.B.

120. “Timely Claim” means a Claim (other than an Asbestos Personal Injury Claim)
for which a proof of Claim or request for payment of Administrative Claim was
Filed by the applicable Bar Date or is otherwise determined to be timely Filed
by a Final Order of the Bankruptcy Court.

121. “U.S. Trustee” means the United States Trustee for the District of
Delaware.

 

B. Rules of Interpretation and Computation of Time

1. Rules of Interpretation

For purposes of the Plan, unless otherwise provided herein: (a) whenever from
the context it is appropriate, each term, whether stated in the singular or the
plural, shall include both the singular and the plural; (b) unless otherwise
provided in the Plan, any reference in the Plan to a contract, instrument,
release or other agreement or document being in a particular form or on
particular terms and conditions means that such document will be substantially
in such form or substantially on such terms and conditions; (c) any reference in
the Plan to an existing document or Exhibit Filed or to be Filed means such
document or Exhibit, as it may have been or may be amended, modified or
supplemented pursuant to the Plan or Confirmation Order; (d) any reference to an
Entity as a holder of a Claim or Interest includes that Entity’s successors,
assigns and affiliates; (e) all references in the Plan to Sections, Articles and
Exhibits are references to Sections, Articles and Exhibits of or to the Plan;
(f) the words “herein,”

 

-15-



--------------------------------------------------------------------------------

“hereunder” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan; (g) the words “includes” or “including” are not
limiting; (h) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (i) subject to the provisions of any contract,
certificate of incorporation, by-laws, or similar constituent document,
instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the rights and obligations arising under the Plan will
be governed by, and construed and enforced in accordance with, federal law,
including the Bankruptcy Code and the Bankruptcy Rules; and (j) the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply.

2. Computation of Time

In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) shall apply.

ARTICLE II

CLASSES OF CLAIMS AND INTERESTS

Claims and Interests, except Administrative Claims, DIP Facility Claims and
Priority Tax Claims, are placed in Classes as follows:

 

Class

    

Claims or Interests

Class 1      Priority Claims Class 2      Secured Claims Class 3      General
Unsecured Claims Class 4a      SPHC Asbestos Personal Injury Claims Class 4b
     NMBFiL Asbestos Personal Injury Claims Class 5      Intercompany Claims
Class 6      Stock Interests

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims, DIP Facility Claims and Priority Tax Claims, as described in
Section III.A., have not been classified and thus are excluded from the
foregoing Classes. A Claim or Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any remainder
of the Claim or Interest qualifies within the description of such other Classes.

ARTICLE III

TREATMENT OF CLAIMS AND INTERESTS

 

A. Unclassified Claims

1. Payment of Administrative Claims

a. Administrative Claims in General

Except as specified in this Section III.A.1., and subject to the bar date
provisions herein, unless otherwise agreed by the holder of an Administrative
Claim and the applicable Debtor or Reorganized Debtor, each holder of an

 

-16-



--------------------------------------------------------------------------------

Allowed Administrative Claim shall receive, in full satisfaction of its
Administrative Claim, cash equal to the allowed amount of such Administrative
Claim either (i) as soon as practicable after the Effective Date or (ii) if the
Administrative Claim is not allowed as of the Effective Date, 30 days after the
date on which an order allowing such Administrative Claim becomes a Final Order
or a Stipulation of Amount and Nature of Claim is executed by the applicable
Reorganized Debtor and the holder of the Administrative Claim.

b. Statutory Fees

On or before the Effective Date, Administrative Claims for fees payable pursuant
to 28 U.S.C. § 1930, as determined at the Confirmation Hearing by the Bankruptcy
Court or the District Court, as applicable, shall be paid in cash equal to the
amount of such Administrative Claims. All fees payable pursuant to 28 U.S.C.
§ 1930 shall be paid by the Reorganized Debtors in accordance therewith until
the closing of the Reorganization Cases pursuant to section 350(a) of the
Bankruptcy Code.

c. Ordinary Course Liabilities

Allowed Administrative Claims based on liabilities incurred by a Debtor in the
ordinary course of its business (including Administrative Trade Claims, any
Intercompany Claims that are Administrative Claims, Administrative Claims of
governmental units for Taxes and Administrative Claims arising from those
contracts and leases of the kind described in Section V.E.) shall be satisfied
by the applicable Reorganized Debtor pursuant to the terms and conditions of the
particular transaction giving rise to such Administrative Claims, without any
further action by the holders of such Administrative Claims or further approval
of the Bankruptcy Court.

d. DIP Facility Claims

Unless otherwise agreed by the DIP Lender, on or before the Effective Date,
(i) Allowed DIP Facility Claims shall be paid in full in cash by the applicable
Debtor, (ii) the DIP Lender shall (A) receive cancellation without draw of all
outstanding letters of credit issued under the DIP Credit Agreement or (B) have
such letters of credit extended, refinanced or replaced in the ordinary course
of business on or after the Effective Date, and (iii) the DIP Lender shall have
no further obligation to pay or otherwise fund any Professional fees or
disbursements or Carve-Out Expenses (as such term is defined in the Final Order
(A) Authorizing Debtors to Obtain Post-Petition Financing and Grant Security
Interests and Superpriority Administrative Expense Status (B) Modifying the
Automatic Stay and (C) Authorizing Debtors to Enter into Agreements with
Wachovia Capital Finance Corporation (New England) [D.I. 156]). The Debtors
shall be authorized to take any action necessary or appropriate to cancel,
extend, refinance or replace the DIP Credit Agreement.

e. Bar Dates for Administrative Claims

i. General Bar Date Provisions

Except as otherwise provided in Section III.A.1.e.ii., unless previously Filed,
requests for payment of Administrative Claims must be Filed and served on the
Reorganized Debtors, pursuant to the procedures specified in the Confirmation
Order and the notice of entry of the Confirmation Order, no later than 60 days
after the Effective Date. Holders of Administrative Claims that are required to
File and serve a request for payment of such Administrative Claims and that do
not File and serve such a request by the applicable Bar Date shall be forever
barred from asserting such Administrative Claims against the Debtors, the
Reorganized Debtors or their respective property and such Administrative Claims
shall be deemed discharged as of the Effective Date. Objections to such requests
must be Filed and served on the requesting party by 120 days after the Effective
Date.

ii. Bar Dates for Certain Administrative Claims

A. Professional Compensation

Professionals or other Entities asserting a Fee Claim for services rendered
before the Effective Date must File and serve on the Reorganized Debtors and
such other Entities who are designated by the Bankruptcy Rules, the

 

-17-



--------------------------------------------------------------------------------

Confirmation Order, the Fee Order or other order of the Bankruptcy Court a Final
Fee Application no later than 90 days after the Effective Date; provided,
however, that any professional who may receive compensation or reimbursement of
expenses pursuant to the Ordinary Course Professionals Order may continue to
receive such compensation and reimbursement of expenses for services rendered
before the Effective Date, without further Bankruptcy Court review or approval,
pursuant to the Ordinary Course Professionals Order. A Professional may include
any outstanding, non-Filed monthly or interim request for payment of a Fee Claim
pursuant to the Fee Order in its Final Fee Application. Objections to any Final
Fee Application must be Filed and served on the Reorganized Debtors and the
requesting party by the later of (1) 80 days after the Effective Date or
(2) 30 days after the Filing of the applicable Final Fee Application. To the
extent necessary, the Confirmation Order shall amend and supersede any
previously entered order of the Bankruptcy Court, including the Fee Order,
regarding the payment of Fee Claims. Any pending, Filed interim requests for a
Fee Claim pursuant to the Fee Order shall be resolved in the ordinary course in
accordance with the Fee Order or, if sooner, in connection with the particular
Professional’s Final Fee Application.

B. Ordinary Course Liabilities

Holders of Administrative Claims based on liabilities incurred by a Debtor in
the ordinary course of its business, including Administrative Trade Claims, any
Intercompany Claims that are Administrative Claims, Administrative Claims of
governmental units for Taxes and Administrative Claims arising from those
contracts and leases of the kind described in Section V.E., shall not be
required to File or serve any request for payment of such Administrative Claims.
Such Administrative Claims shall be satisfied pursuant to Section III.A.1.c.

C. DIP Facility Claims

Holders of DIP Facility Claims shall not be required to File or serve any
request for payment of such Claims. Such Administrative Claims are allowed in
the amount agreed upon between the Debtors and the DIP Lender and shall be
satisfied pursuant to Section III.A.1.d.

2. Payment of Priority Tax Claims

a. Priority Tax Claims in General

Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise
agreed by the holder of a Priority Tax Claim and the applicable Debtor or
Reorganized Debtor, each holder of an Allowed Priority Tax Claim shall receive,
in full satisfaction of its Priority Tax Claim, payment in full of the allowed
amount of the Priority Tax Claim plus Postpetition Interest, if any, on the
later of the Effective Date or as soon as practicable after the date when such
Claim becomes an Allowed Claim.

b. Other Provisions Concerning Treatment of Priority Tax Claims

Notwithstanding the provisions of Section III.A.2.a., any Claim on account of
any penalty arising with respect to or in connection with an Allowed Priority
Tax Claim that does not compensate the holder for actual pecuniary loss shall be
treated as a Class 3 Claim, and the holder (other than as the holder of a
Class 3 Claim) may not assess or attempt to collect such penalty from the
Reorganized Debtors or their respective property.

 

B. Classified Claims

1. Class 1 Claims (Priority Claims) are unimpaired. On the Effective Date, each
holder of an Allowed Claim in Class 1 shall receive cash in an amount equal to
such Allowed Claim plus Postpetition Interest thereon, if any, unless the holder
of such Claim agrees to less favorable treatment.

2. Class 2 Claims (Secured Claims) are unimpaired. On the Effective Date, unless
otherwise agreed by the holder of an Allowed Claim in Class 2 and the applicable
Debtor or Reorganized Debtor, each holder of a Claim in Class 2 shall receive
treatment in accordance with Option A or B below, at the option of the
applicable Debtor or Reorganized Debtor. Any Allowed Deficiency Claim of a
holder of an Allowed Secured Claim shall be entitled to treatment as an Allowed
Class 3 Claim.

 

-18-



--------------------------------------------------------------------------------

Option A: Claims in Class 2 that are Allowed Claims and with respect to which
the applicable Debtor or Reorganized Debtor elects Option A shall be paid in
full in cash plus Postpetition Interest thereon, if any.

Option B: Claims in Class 2 that are Timely Claims and with respect to which the
applicable Debtor or Reorganized Debtor elects Option B shall be Reinstated.

3. Class 3 Claims (General Unsecured Claims) are unimpaired. On the Effective
Date, each holder of an Allowed Claim in Class 3 shall receive cash in an amount
equal to such Allowed Claim plus Postpetition Interest thereon, if any, unless
the holder of such Claim agrees to less favorable treatment.

4. Class 4a Claims (SPHC Asbestos Personal Injury Claims) are impaired. On the
Effective Date, all SPHC Asbestos Personal Injury Claims shall be channeled to
the Asbestos Personal Injury Trust, which shall be funded pursuant to
Section IV.I.2. All SPHC Asbestos Personal Injury Claims shall be resolved
pursuant to the terms of the Asbestos Personal Injury Trust Agreement and the
SPHC Asbestos Personal Injury Trust Distribution Procedures and to the extent
such claims meet the criteria set forth therein, paid from the SPHC Trust
Account pursuant to the Asbestos Personal Injury Trust Documents. Pursuant to
section 524(g) of the Bankruptcy Code, the Plan and the Confirmation Order shall
permanently and forever stay, restrain and enjoin any Entity from taking any
actions against any SPHC Protected Party for the purpose of, directly or
indirectly, collecting, recovering or receiving payment of, on or with respect
to any SPHC Asbestos Personal Injury Claim, all of which shall be channeled to
the Asbestos Personal Injury Trust for resolution as set forth in the Asbestos
Personal Injury Trust Agreement and the related SPHC Asbestos Personal Injury
Trust Distribution Procedures, including permanently and forever staying,
restraining and enjoining any Entity from any of the following:

a. commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including a judicial, arbitral,
administrative or other proceeding) in any forum against any SPHC Protected
Party or any property or interests in property of any SPHC Protected Party;

b. enforcing, levying, attaching (including any prejudgment attachment),
collecting or otherwise recovering by any means or in any manner, whether
directly or indirectly, any judgment, award, decree or other order against any
SPHC Protected Party or any property or interests in property of any SPHC
Protected Party;

c. creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any Encumbrance against any SPHC Protected Party or any property or
interests in property of any SPHC Protected Party;

d. setting off, seeking reimbursement of, contribution from or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any
amount against any liability owed to any SPHC Protected Party or any property or
interests in property of any SPHC Protected Party; and

e. proceeding in any manner in any place with regard to any matter that is
subject to resolution pursuant to the Asbestos Personal Injury Trust Documents,
except in compliance therewith.

5. Class 4b Claims (NMBFiL Asbestos Personal Injury Claims) are impaired. On the
Effective Date, all NMBFiL Asbestos Personal Injury Claims shall be channeled to
the Asbestos Personal Injury Trust, which shall be funded pursuant to
Section IV.I.2. All NMBFiL Asbestos Personal Injury Claims shall be resolved
pursuant to the terms of the Asbestos Personal Injury Trust Agreement and the
NMBFiL Asbestos Personal Injury Trust Distribution Procedures and to the extent
such claims meet the criteria set forth therein, paid from the NMBFiL Trust
Account pursuant to the Asbestos Personal Injury Trust Documents. Pursuant to
section 524(g) of the Bankruptcy Code, the Plan and the Confirmation Order shall
permanently and forever stay, restrain and enjoin any Entity from taking any
actions against any NMBFiL Protected Party for the purpose of, directly or
indirectly,

 

-19-



--------------------------------------------------------------------------------

collecting, recovering or receiving payment of, on or with respect to any NMBFiL
Asbestos Personal Injury Claim, all of which shall be channeled to the Asbestos
Personal Injury Trust for resolution as set forth in the Asbestos Personal
Injury Trust Agreement and the related NMBFiL Asbestos Personal Injury Trust
Distribution Procedures, including permanently and forever staying, restraining
and enjoining any Entity from any of the following:

a. commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including a judicial, arbitral,
administrative or other proceeding) in any forum against any NMBFiL Protected
Party or any property or interests in property of any NMBFiL Protected Party;

b. enforcing, levying, attaching (including any prejudgment attachment),
collecting or otherwise recovering by any means or in any manner, whether
directly or indirectly, any judgment, award, decree or other order against any
NMBFiL Protected Party or any property or interests in property of any NMBFiL
Protected Party;

c. creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any Encumbrance against any NMBFiL Protected Party or any property
or interests in property of any NMBFiL Protected Party;

d. setting off, seeking reimbursement of, contribution from or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any
amount against any liability owed to any NMBFiL Protected Party or any property
or interests in property of any NMBFiL Protected Party; and

e. proceeding in any manner in any place with regard to any matter that is
subject to resolution pursuant to the Asbestos Personal Injury Trust Documents,
except in compliance therewith.

6. Class 5 Claims (Intercompany Claims) are unimpaired. On the Effective Date,
each holder of an Allowed Claim in Class 5 shall be Reinstated, subject to the
Restructuring Transactions provisions of Section IV.B.

7. Class 6 Interests (Stock Interests) are unimpaired. On the Effective Date,
Stock Interests of the Debtors shall be Reinstated, and holders of such Stock
Interests shall retain such Interests, subject to the Restructuring Transactions
provisions of Section IV.B.

ARTICLE IV

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A. Continued Corporate Existence and Vesting of Assets in the Reorganized
Debtors

Except as otherwise provided herein (and subject to the Restructuring
Transactions provisions of Section IV.B.), each Debtor will, as a Reorganized
Debtor, continue to exist after the Effective Date as a separate corporate or
other legal Entity, with all the powers of a corporation or other legal Entity
under applicable law and without prejudice to any right to alter or terminate
such existence (whether by merger, dissolution or otherwise) under applicable
state law. Except as otherwise provided herein (and subject to the Restructuring
Transactions provisions of Section IV.B.), as of the Effective Date, all
property of the respective Estates of the Debtors, and any property acquired by
a Debtor or Reorganized Debtor under the Plan, will vest in the applicable
Reorganized Debtor, free and clear of all Claims, Encumbrances and Interests. On
and after the Effective Date, each Reorganized Debtor may operate its businesses
and may use, acquire and dispose of property and compromise or settle any Claims
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those
restrictions expressly imposed by the Plan or the Confirmation Order. Without
limiting the foregoing, each Reorganized Debtor may pay the charges that it
incurs on or after the Effective Date for Professionals’ fees, disbursements,
expenses or related support services (including fees and expenses relating to
the preparation of Professional fee applications) without application to the
Bankruptcy Court.

 

-20-



--------------------------------------------------------------------------------

B. Restructuring Transactions

On or after the Confirmation Date, the applicable Debtors or Reorganized Debtors
may take such actions as the Debtors or Reorganized Debtors determine to be
necessary or appropriate to effectuate, implement and consummate the
Restructuring Transactions, including without limitation the Restructuring
Transactions set forth on Exhibit IV.B.; provided, however, that no
Restructuring Transactions other than the Restructuring Transactions set forth
on Exhibit IV.B. shall be implemented prior to the Effective Date without the
written consent of the Asbestos Personal Injury Committee and the Future
Claimants’ Representative, which consent shall not be unreasonably withheld. The
actions to effectuate, implement and consummate the Restructuring Transactions
may include: (1) the execution and delivery of appropriate agreements or other
documents that carry out the provisions of the Plan and that satisfy the
applicable requirements of applicable state law; and (2) the filing of
appropriate instruments pursuant to applicable state law.

 

C. Disposition and Lease Transactions

On or after the Confirmation Date, Republic may transfer or dividend its
interest in certain real property located in Medina, Ohio to International. On
or after the Confirmation Date, Bondex and NMBFiL will lease certain storage
facilities located in Medina, Ohio from International and sublease those
facilities to Affiliates. The actions to effectuate, implement and consummate
these transactions may include: (1) the execution and delivery of appropriate
agreements or other documents containing terms that are consistent with the
provisions of the Plan and that satisfy the applicable requirements of
applicable state law; and (2) the filing of appropriate instruments pursuant to
applicable state law.

 

D. Corporate Governance, Directors and Officers, Employment-Related Agreements
and Compensation Programs and Corporate Action

1. Certificates of Incorporation and By-Laws of the Reorganized Debtors

As of the Effective Date, the Certificate of Incorporation and the By-Laws of
each Reorganized Debtor will be in such form as the Debtors may determine. The
initial Certificate of Incorporation and By-Laws of each Reorganized Debtor,
among other things, shall prohibit the issuance of nonvoting equity securities
to the extent required by section 1123(a) of the Bankruptcy Code. After the
Effective Date, each such Entity shall be permitted to amend and restate its
Certificate of Incorporation or By-Laws pursuant to applicable state law and the
terms and conditions of such constituent documents.

2. Directors and Officers of the Reorganized Debtors

Subject to any requirement of Bankruptcy Court approval pursuant to section
1129(a)(5) of the Bankruptcy Code, the initial directors and officers of each
Reorganized Debtor shall be the directors and officers of such Debtor
immediately prior to the Effective Date. Each such director and officer shall
serve from and after the Effective Date until his or her successor is duly
elected or appointed and qualified or until his or her earlier death,
resignation or removal in accordance with the terms of the Certificate of
Incorporation and By-Laws of the relevant Reorganized Debtor (as the same may be
amended after the Effective Date) and applicable state law.

3. Employee Arrangements of the Reorganized Debtors

As of the Effective Date, the Reorganized Debtors shall be authorized to:
(a) maintain, amend or revise existing employment, indemnification and other
arrangements with their active and retired directors, officers and employees,
subject to the terms and conditions of any such agreement; and (b) enter into
new employment, indemnification and other arrangements with active and retired
directors, officers and employees; all as determined by the board of directors
of the applicable Reorganized Debtor.

 

-21-



--------------------------------------------------------------------------------

4. Corporate Action

Pursuant to section 1142 of the Bankruptcy Code, section 303 of the Delaware
General Corporation Law and section 1701.75 of the Ohio General Corporation Law,
the following (which shall occur and be deemed effective as of the date
specified in the documents effectuating the same or, if no date is so specified,
the Effective Date) shall be authorized and approved in all respects and for all
purposes without any requirement of further action by stockholders or directors
of any of the Debtors or the Reorganized Debtors or by any other Entity: (a) the
initial Certificates of Incorporation and By-Laws of the Reorganized Debtors;
(b) the initial directors and officers of the Reorganized Debtors; (c) the
Distribution of cash pursuant to the Plan; (d) the creation of the Asbestos
Personal Injury Trust and the funding thereof; (e) other corporate actions that
are necessary or appropriate to effectuate, implement and consummate the
provisions of the Plan, including the Restructuring Transactions provisions of
Section IV.B.; and (f) the adoption, execution, delivery and performance of all
contracts, instruments, releases and other agreements and documents related to
any of the foregoing (including the Asbestos Personal Injury Trust Agreement,
the SPHC Payment Note and the NMBFiL Payment Note).

 

E. Obtaining Cash for Plan Distributions

All cash payments to be made pursuant to the Plan shall be funded by the
applicable Reorganized Debtor. All cash necessary for a Reorganized Debtor to
fund such cash payments pursuant to the Plan shall be obtained through a
combination of one or more of the following: (1) such Reorganized Debtor’s cash
balances and cash generated by the operations of such Reorganized Debtor;
(2) any Tax refunds actually received by such Reorganized Debtor;
(3) contributions to or on behalf of such Reorganized Debtor by International;
or (4) such other means of financing or funding as determined by the board of
directors of such Reorganized Debtor.

 

F. Creation of Asbestos Personal Injury Trust

As of the Effective Date, the Asbestos Personal Injury Trust shall be created.
The Asbestos Personal Injury Trust is intended to be one or more “qualified
settlement funds” within the meaning of the Treasury Regulations issued under
section 468B of the Internal Revenue Code. The purpose of the Asbestos Personal
Injury Trust shall be to, among other things: (1) resolve all asserted Asbestos
Personal Injury Claims in accordance with the Plan, Asbestos Personal Injury
Trust Agreement, the Asbestos Personal Injury Trust Distribution Procedures and
the Confirmation Order; (2) preserve, hold, manage, maximize and liquidate the
assets of the Asbestos Personal Injury Trust for use in resolving Asbestos
Personal Injury Claims; and (3) qualify at all times as one or more qualified
settlement funds.

 

G. Appointment of Asbestos Personal Injury Trustees

On the Confirmation Date, effective as of the Effective Date, in accordance with
the Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury
Trust Distribution Procedures, the individuals selected jointly by the Asbestos
Personal Injury Committee and the Future Claimants’ Representative (as
identified in Exhibit IV.G) shall be appointed to serve as the Asbestos Personal
Injury Trustees for the Asbestos Personal Injury Trust.

 

H. Asbestos Personal Injury Trust Accounts

On or prior to the Effective Date, the SPHC Trust Account and the NMBFiL Trust
Account will be established and maintained in federally insured domestic banks
in the name of the Asbestos Personal Injury Trust to resolve SPHC Asbestos
Personal Injury Claims and NMBFiL Asbestos Personal Injury Claims, respectively.
The SPHC Trust Account and the NMBFiL Trust Account shall be funded as set forth
in Section IV.I.2.

 

-22-



--------------------------------------------------------------------------------

I. Transfers of Property to and Assumption of Certain Liabilities by the
Asbestos Personal Injury Trust

1. Transfer of Books and Records to the Asbestos Personal Injury Trust

On the Effective Date or as soon thereafter as is reasonably practicable, at the
sole cost and expense of the Asbestos Personal Injury Trust (which cost and
expense shall be reasonable) and in accordance with written instructions
provided to the Reorganized Debtors by the Asbestos Personal Injury Trust, the
Reorganized Debtors shall transfer and assign, or cause to be transferred and
assigned, to the Asbestos Personal Injury Trust copies of those books and
records that are necessary for the defense of Asbestos Personal Injury Claims,
including without limitation the historical asbestos personal injury claims
database maintained by the Debtors, deposition transcripts, product
identification evidence, claims settlement and payment information, and indexes
and summaries relating to any such documents. These books and records shall not
include documents that were made part of the record at the estimation trial
because such documents are publicly available. Pursuant to the Plan and the
Confirmation Order, to the extent the Debtors or Reorganized Debtors, as
applicable, provide any privileged books and records, such transfer shall not
result in the destruction or waiver of any applicable privileges pertaining to
such books and records. If the preservation of privilege pertaining to such
books and records is challenged or disapproved by the Bankruptcy Court or the
District Court and if the Asbestos Personal Injury Trust determines that it
needs access to such information, the Reorganized Debtors will, at the sole cost
and expense of the Asbestos Personal Injury Trust (which cost and expense shall
be reasonable), retain the books and records and enter into arrangements to
permit the Asbestos Personal Injury Trust to have access to such books and
records, to the extent such access does not result in the destruction or waiver
of any applicable privileges. Further, pursuant to the Plan and the Confirmation
Order, none of the Debtors, the Reorganized Debtors, International, or any of
International’s affiliates shall be liable for violating any confidentiality or
privacy protections as a result of transferring the books and records to the
Asbestos Personal Injury Trust, and the Asbestos Personal Injury Trust shall,
upon receipt of the books and records, take appropriate steps to comply with any
such applicable protections. If the Asbestos Personal Injury Trust does not
issue written instructions for the transfer or retention of such books and
records within 180 days after the Effective Date, or if the Asbestos Personal
Injury Trust so requests, the Reorganized Debtors may (and shall, if the
Asbestos Personal Injury Trust so requests, but at the sole cost and expense of
the Asbestos Personal Injury Trust (which cost and expense shall be reasonable)
and subject to the Reorganized Debtors’ right to retain books and records it
needs to preserve), destroy any such books and records, and the order of the
Bankruptcy Court or the District Court entered during the Reorganization Cases
with respect to the retention of books and records shall be deemed superseded by
this section of the Plan.

2. Funding the Asbestos Personal Injury Trust

a. SPHC Initial Payment

On the Effective Date, one or more of the SPHC Parties and/or International on
behalf of and as a contribution to such SPHC Parties will pay an aggregate of
$447.5 million in cash to the Asbestos Personal Injury Trust. Such payment shall
be deposited into the SPHC Trust Account.

b. SPHC Payment Note

On the Effective Date, the SPHC Parties and International, as co-obligors, shall
issue the SPHC Payment Note. All payments made under the SPHC Payment Note shall
be deposited into the SPHC Trust Account.

c. SPHC Registration Rights Agreement

The SPHC Registration Rights Agreement shall be finalized and executed by the
parties thereto at least 30 days prior to the date of a scheduled principal
payment to the Asbestos Personal Injury Trust under the SPHC Payment Note if
International intends to make such payment, at least in part, in the form of
common stock of International.

 

-23-



--------------------------------------------------------------------------------

d. NMBFiL Initial Payment

On the Effective Date, NMBFiL and/or International on behalf of and as a
contribution to NMBFiL shall pay an aggregate of $2.45 million in cash to the
Asbestos Personal Injury Trust. Such payment shall be deposited into the NMBFiL
Trust Account.

e. NMBFiL Payment Note

On the Effective Date, NMBFiL and International, as co-obligors, shall issue the
NMBFiL Payment Note. All payments made under the NMBFiL Payment Note shall be
deposited in the NMBFiL Trust Account.

f. Interest Trigger Date

If the Effective Date does not occur prior to October 31, 2015, (1) the
aggregate funding amount of $795 million provided for in Section IV.I.2.a. and
b. and (2) the aggregate funding amount of $2.5 million provided for in Section
IV.I.2.d. and e., shall be deemed to accrue simple interest at the rate of 3.45
percent per annum from and after October 31, 2015 through the Effective Date.
Such deemed accrued interest shall be added to each of such funding amounts
based on the proportion of each funding amount to the total funding amount.

3. Assumption of Certain Liability and Responsibility by the Asbestos Personal
Injury Trust

In consideration for the property transferred to the Asbestos Personal Injury
Trust pursuant to Sections IV.I.2. and I.3. and in furtherance of the purposes
of the Asbestos Personal Injury Trust and the Plan, the Asbestos Personal Injury
Trust shall assume all liability and responsibility, financial and otherwise,
for all Asbestos Personal Injury Claims, and the Reorganized Debtors and the
Protected Parties shall have no liability or responsibility, financial or
otherwise, therefor. Except as otherwise provided in the Plan, the Asbestos
Personal Injury Trust Agreement and the Asbestos Personal Injury Trust
Distribution Procedures, the Asbestos Personal Injury Trust shall have all
defenses, cross-claims, offsets and recoupments, as well as rights of
indemnification, contribution, subrogation and similar rights, regarding such
Asbestos Personal Injury Claims that the Debtors or the Reorganized Debtors have
or would have had under applicable law.

4. Indemnification by the Asbestos Personal Injury Trust

a. The Asbestos Personal Injury Trust shall protect, defend, indemnify and hold
harmless each NMBFiL Protected Party from and against any NMBFiL Asbestos
Personal Injury Claim; provided, however, payment of any and all NMBFiL
Protected Party Indemnification Claims, which include defense and other related
fees and costs, may only be made from funds in the NMBFiL Trust Account.
Notwithstanding the forgoing, International and its direct and indirect
subsidiaries may not assert any claim against the Asbestos Personal Injury Trust
or the NMBFiL Trust Account for contribution, reimbursement, subrogation or
indemnification on account of or with respect to (i) any NMBFiL Asbestos
Personal Injury Claim or NMBFiL Asbestos Personal Injury Indirect Claim paid by
the Debtors or International, and its direct and indirect subsidiaries, prior to
NMBFiL’s Petition Date, or (ii) the funding of the Asbestos Personal Injury
Trust or NMBFiL Trust Account by the Debtors or International.

b. The Asbestos Personal Injury Trust shall protect, defend, indemnify and hold
harmless each SPHC Protected Party from and against any SPHC Asbestos Personal
Injury Claim; provided, however, payment of any and all SPHC Protected Party
Indemnification Claims, which include defense and other related fees and costs,
may only be made from funds in the SPHC Trust Account. Notwithstanding the
forgoing, International and its direct and indirect subsidiaries may not assert
any claim against the Asbestos Personal Injury Trust or the SPHC Trust Account
for contribution, reimbursement, subrogation or indemnification on account of or
with respect to (i) any SPHC Asbestos Personal Injury Claim or SPHC Asbestos
Personal Injury Indirect Claim paid by the Debtors or International, and its
direct and indirect subsidiaries, prior to the SPHC Parties’ Petition Date, or
(ii) the funding of the Asbestos Personal Injury Trust or SPHC Trust Account by
the Debtors or International.

 

-24-



--------------------------------------------------------------------------------

5. Authority of the Debtors

Effective on the Confirmation Date, the Debtors shall be empowered and
authorized to take or cause to be taken, prior to the Effective Date, all
actions necessary or appropriate to enable the Reorganized Debtors to implement
effectively the provisions of the Plan and the Asbestos Personal Injury Trust
Agreement.

 

J. Preservation of Rights of Action; Settlement of Claims and Releases

1. Preservation of Rights of Action by the Debtors and the Reorganized Debtors

Except as provided in the Plan or in any contract, instrument, release or other
agreement entered into or delivered in connection with the Plan, in accordance
with section 1123(b) of the Bankruptcy Code and to the fullest extent possible
under applicable law, the Reorganized Debtors shall retain and may enforce, and
shall have the sole right to enforce, any claims, demands, rights and causes of
action that any Debtor or Estate may hold against any Entity, including any
Recovery Actions. The Reorganized Debtors or their successors may pursue such
retained claims, demands, rights or causes of action, as appropriate, in
accordance with the best interests of the Reorganized Debtors or their
successors holding such claims, demands, rights or causes of action. Further,
the Reorganized Debtors retain their right to File and pursue, and shall have
the sole right to File and pursue, any adversary proceedings against any trade
creditor or vendor related to debit balances or deposits owed to any Debtor.

2. Settlement of Certain Estate Claims

a. Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions
and other benefits provided under the Plan, any and all claims against the SPHC
Released Parties that are or would have been property of any of the SPHC
Parties’ Estates or could have been brought by any of the SPHC Parties’ Estates,
including without limitation Recovery Actions and any claims based upon a legal
or equitable theory of liability in the nature of veil piercing, alter ego,
successor liability, vicarious liability, fraudulent transfer, malpractice,
breach of fiduciary duty, waste, fraud or conspiracy, except for Intercompany
Claims, shall be deemed settled, released and extinguished. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval, as of the
Effective Date, of the compromise or settlement of all such claims and the
Bankruptcy Court’s finding that such compromise or settlement is in the best
interest of the SPHC Parties, the Reorganized SPHC Parties and their respective
Claim and Interest holders and is fair, equitable and reasonable.

b. Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions
and other benefits provided under the Plan, any and all claims against the
NMBFiL Protected Parties that are or would have been property of NMBFiL’s Estate
or could have been brought by NMBFiL’s Estate, including without limitation
Recovery Actions and any claims based upon a legal or equitable theory of
liability in the nature of veil piercing, alter ego, successor liability,
vicarious liability, fraudulent transfer, malpractice, breach of fiduciary duty,
waste, fraud or conspiracy, except for Intercompany Claims, shall be deemed
settled, released and extinguished. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, as of the Effective Date, of the
compromise or settlement of all such claims and the Bankruptcy Court’s finding
that such compromise or settlement is in the best interest of NMBFiL,
Reorganized NMBFiL and their respective Claim and Interest holders and is fair,
equitable and reasonable.

c. Pursuant to Bankruptcy Rule 9019 and in consideration for the releases and
other benefits provided under the Plan, any and all claims against the holders
of Asbestos Personal Injury Claims who received payments in respect of their
claims from the SPHC Parties, International, or any predecessor or affiliate of
the SPHC Parties or International prior to Petition Date, and their
professionals (but only with respect to their representation of or work for such
holders in connection with such payments), that are or would have been property
of any of the SPHC Parties’ Estates or could have been brought by any of the
SPHC Parties’ Estates or any SPHC Protected Party, including without limitation
Recovery Actions, and any claims based upon a legal or equitable theory of
liability, in each case arising out of, based upon or resulting from payments to
holders of Asbestos Personal Injury Claims from the SPHC Parties, International
or any predecessor or affiliate of the SPHC Parties or International prior to
Petition Date, shall

 

-25-



--------------------------------------------------------------------------------

be deemed settled, released and extinguished. The entry of the Confirmation
Order shall constitute the Bankruptcy Court’s approval, as of the Effective
Date, of the compromise or settlement of all such claims and the Bankruptcy
Court’s finding that such compromise or settlement is in the best interest of
the SPHC Parties, the Reorganized SPHC Parties and their respective Claim and
Interest holders and is fair, equitable and reasonable.

3. Releases

a. General Releases of Debtors and Reorganized Debtors

Except as otherwise expressly set forth in the Plan, as of the Effective Date,
the Debtors and the Reorganized Debtors are released from all claims,
commitments, obligations, suits, judgments, damages, demands, debts, causes of
action and liabilities, whether liquidated or unliquidated, fixed or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, then existing or thereafter arising, in law, equity or otherwise,
arising out of, based upon or resulting from, directly or indirectly, in whole
or in part, any act, omission, transaction or other occurrence taking place on
or prior to the Effective Date.

b. Release by the Debtors, Reorganized Debtors and International

1. Without limiting any other provision of the Plan, as of the Effective Date,
the Debtors and the Reorganized Debtors, on behalf of themselves and their
respective affiliates, Estates and successors and assigns, and any and all
Entities who may purport to claim by, through, for or because of them, shall be
deemed to forever release, waive and discharge all claims, commitments,
obligations, suits, judgments, damages, demands, debts, causes of action and
liabilities, whether liquidated or unliquidated, fixed or contingent, disputed
or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
then existing or thereafter arising, in law, equity or otherwise, against each
of the present and former directors, officers, employees, attorneys,
accountants, underwriters, investment bankers, financial advisors, appraisers,
representatives and agents of the Debtors, and the DIP Lender, in each case
acting in such capacity, arising out of, based upon or resulting from, directly
or indirectly, in whole or in part, any act, omission, transaction or other
occurrence taking place on or prior to the Effective Date and in any way
relating to the Reorganization Cases or the Plan, except for the liability of
any Entity that would otherwise result from any such act or omission to the
extent that such act or omission is determined in a Final Order to have
constituted gross negligence or willful misconduct.

2. Without limiting any other provision of the Plan, as of the Effective Date,
the SPHC Parties, the Reorganized SPHC Parties and International, on behalf of
themselves and their respective affiliates, Estates and successors and assigns,
and any and all Entities who may purport to claim by, through, for or because of
them, shall be deemed to forever release, waive and discharge all claims,
commitments, obligations, suits, judgments, damages, demands, debts, causes of
action and liabilities, whether liquidated or unliquidated, fixed or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, then existing or thereafter arising, in law, equity or otherwise,
against holders of Asbestos Personal Injury Claims who received payments in
respect of their claims from the SPHC Parties, International, or any predecessor
or affiliate of the SPHC Parties or International prior to Petition Date, and
their professionals (but only with respect to their representation of or work
for such holders in connection with such payments), including without limitation
Recovery Actions, in each case arising out of, based upon or resulting from
payments to holders of Asbestos Personal Injury Claims from the SPHC Parties,
International or any predecessor or affiliate of the SPHC Parties or
International prior to Petition Date.

c. General Releases by Holders of Claims or Interests

Without limiting any other provision of the Plan or the Bankruptcy Code, as of
the Effective Date, in consideration for, among other things, the obligations of
the Debtors and the Reorganized Debtors under the Plan, each holder of a Claim
or Interest that votes in favor of the Plan or is deemed to accept the Plan
shall be deemed to forever release, waive and discharge all claims, commitments,
obligations, suits, judgments,

 

-26-



--------------------------------------------------------------------------------

damages, demands, debts, causes of action and liabilities, whether liquidated or
unliquidated, fixed or contingent, disputed or undisputed, matured or unmatured,
known or unknown, foreseen or unforeseen, then existing or thereafter arising,
in law, equity or otherwise, against any of the Parties or any Reorganized
Debtor, or any of their respective present or former directors, officers,
employees, members, subsidiaries, predecessors, successors, attorneys,
accountants, underwriters, investment bankers, financial advisors, appraisers,
representatives and agents, or the DIP Lender, in each case acting in such
capacity, arising out of, based upon or resulting from, directly or indirectly,
in whole or in part, any act, omission, transaction or other occurrence taking
place on or prior to the Effective Date and in any way relating to the
Reorganization Cases or the Plan (which release shall be in addition to the
discharge of Claims provided herein and under the Confirmation Order and the
Bankruptcy Code).

Notwithstanding any provision of the Plan to the contrary, any
non-asbestos-related indemnity obligations owed by International to 3M Company,
pursuant to the asset purchase agreement dated November 2, 2007 among Bondo
Corporation, International, 3M Company and 3M Innovative Properties Company,
shall not be released but shall remain in full force and effect after the
Effective Date of the Plan.

Notwithstanding any provision of the Plan to the contrary, no provision of the
Plan or the Confirmation Order shall (i) modify or affect any pension plan
covered by Title IV of the Employment Retirement Income Security Act of 1974, as
amended, or (ii) discharge, release, waive or affect the liabilities or
responsibilities of any party with respect thereto, except that claims with
respect to the pension plans that arise against the Debtors on or before
Confirmation of the Plan shall be discharged in accordance with the terms of the
Plan and the Confirmation Order. Except with respect to discharged claims as
described in the previous sentence, the pension plans and the Pension Benefit
Guaranty Corporation shall not be enjoined or precluded from enforcing such
liabilities or responsibilities as a result of any provision of the Plan or the
Confirmation Order.

d. Injunction Related to Releases

As further provided in Section IX.B.1.b., the Confirmation Order shall
permanently enjoin the commencement or prosecution by any Entity, whether
directly, derivatively or otherwise, of any claims, commitments, obligations,
suits, judgments, damages, demands, debts, causes of action and liabilities
released pursuant to the Plan.

 

K. Release of Encumbrances

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into or delivered in connection with the
Plan, on the Effective Date and concurrently with the applicable Distributions
made pursuant to Article III, all Encumbrances against the property of any
Estate shall be fully released and discharged, and all of the right, title and
interest of any holder of such Encumbrances, including any rights to any
collateral thereunder, shall revert to the applicable Reorganized Debtor and its
successors and assigns.

 

L. Effectuating Documents; Further Transactions; Exemption from Certain Transfer
Taxes

Each officer of each Debtor and Reorganized Debtor shall be authorized to
execute, deliver, file or record such contracts, instruments, releases and other
agreements and documents and take such actions as may be necessary or
appropriate to effect and implement the provisions of the Plan, including the
Restructuring Transactions provisions of Section IV.B. The secretary or any
assistant secretary of each Debtor or Reorganized Debtor shall be authorized to
certify or attest to any of the foregoing actions. Pursuant to section 1146(a)
of the Bankruptcy Code, the following shall not be subject to any stamp Tax or
similar Tax: (1) the creation of any Encumbrances; (2) the making or assignment
of any lease or sublease; (3) the execution and implementation of the Asbestos
Personal Injury Trust Agreement, including the creation of the Asbestos Personal
Injury Trust and any transfers to or by the Asbestos Personal Injury Trust;
(4) any Restructuring Transaction; or (5) the making or delivery of any deed or
other instrument of transfer under, in furtherance of or in connection with the
Plan, including any merger agreements, agreements of consolidation,
restructuring, disposition, liquidation or dissolution, deeds, bills of sale or
assignments, applications, certificates or statements executed or filed in
connection with any of the foregoing or pursuant to the Plan.

 

-27-



--------------------------------------------------------------------------------

M. Compliance with QSF Regulations

The Debtors and the Reorganized Debtors shall take all actions required of them
as “transferor,” and the Asbestos Personal Injury Trustees shall take all
actions required of them as “administrator,” pursuant to Treasury Regulations
promulgated under section 468B of the Internal Revenue Code. Pursuant to such
Treasury Regulations, the Asbestos Personal Injury Trustees as “administrator”
shall be responsible for all tax reporting and withholding requirements in
respect of distributions made from the Asbestos Personal Injury Trust.

ARTICLE V

TREATMENT OF EXECUTORY

CONTRACTS AND UNEXPIRED LEASES

 

A. Executory Contracts and Unexpired Leases to Be Assumed

1. Assumption Generally

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into in connection with the Plan,
including the Restructuring Transactions provisions of Section IV.B., on the
Effective Date, pursuant to section 365 of the Bankruptcy Code, the applicable
Debtor or Reorganized Debtor shall assume each of its respective Executory
Contracts and Unexpired Leases other than those listed on Exhibit V.C; provided,
however, that the Debtors reserve the right, at any time prior to the Effective
Date, to amend Exhibit V.C to: (a) delete any Executory Contract or Unexpired
Lease listed therein, thus providing for its assumption pursuant hereto; or
(b) add any Executory Contract or Unexpired Lease to Exhibit V.C, thus providing
for its rejection pursuant to this Section V.A.1. The Debtors shall provide
notice of any amendments to Exhibit V.C to the parties to the Executory
Contracts or Unexpired Leases affected thereby and to the parties on the
then-applicable service list in the Reorganization Cases. Nothing herein shall
constitute an admission by a Debtor or Reorganized Debtor that any contract or
lease is an Executory Contract or Unexpired Lease or that a Debtor or
Reorganized Debtor has any liability thereunder.

2. Assumptions of Executory Contracts and Unexpired Leases

Each Executory Contract or Unexpired Lease assumed under Section V.A.1. shall
include any modifications, amendments, supplements or restatements to such
contract or lease.

3. Approval of Assumptions and Assumption Procedures

The Confirmation Order shall constitute an order of the Bankruptcy Court
approving the assumptions described in Section V.A.1., pursuant to section 365
of the Bankruptcy Code, as of the Effective Date. The procedures for assumption
of an Executory Contract or Unexpired Lease are as follows:

a. After the entry of the Confirmation Order, the Debtors shall serve upon each
party to an Executory Contract or Unexpired Lease being assumed pursuant to the
Plan notice of: (i) the contract or lease being assumed or assumed and assigned;
(ii) the Cure Amount Claim, if any, that the applicable Debtor believes it would
be obligated to pay in connection with such assumption; and (iii) the procedures
for such party to object to the assumption or assumption and assignment of the
applicable contract or lease or the amount of the proposed Cure Amount Claim.

b. Any Entity wishing to object to (i) the proposed assumption of an Executory
Contract or Unexpired Lease under the Plan or (ii) the proposed amount of the
related Cure Amount Claim must File and serve on counsel to the Debtors a
written objection setting forth the basis for the objection within 20 days of
service of the notice described in Section V.A.3.a.

 

-28-



--------------------------------------------------------------------------------

c. If no objection to the proposed assumption or Cure Amount Claim is properly
Filed and served prior to the objection deadline with respect to an Executory
Contract or Unexpired Lease: (i) the proposed assumption of the Executory
Contract or Unexpired Lease shall be approved in accordance with the Plan and
the Confirmation Order, effective as of the Effective Date, without further
action of the Bankruptcy Court; and (ii) the Cure Amount Claim identified by the
Debtors in the notice shall be fixed and shall be paid in accordance with the
Plan on or after the Effective Date, without further action of the Bankruptcy
Court, to the appropriate contract or lease party identified on the notice.

d. If an objection to the proposed assumption or Cure Amount Claim is properly
Filed and served prior to the objection deadline with respect to an Executory
Contract or Unexpired Lease, the Debtors or Reorganized Debtors, as applicable,
and the objecting party may resolve such objection by stipulation, without
further action of the Bankruptcy Court.

e. If an objection to the proposed assumption or Cure Amount Claim is properly
Filed and served prior to the objection deadline with respect to an Executory
Contract or Unexpired Lease and the parties are unable to resolve such
objection: (i) the Debtors or Reorganized Debtors may File a reply to such
objection no later than 30 days after the Filing and service of such objection
and ask the Bankruptcy Court to schedule a hearing on the particular objection
and the related reply at an appropriate time; or (ii) the Debtors or Reorganized
Debtors, as applicable, may designate the Executory Contract or Unexpired Lease
underlying such objection for rejection pursuant to Section V.C. and amend
Exhibit V.C. accordingly.

 

B. Payments Related to the Assumption of Executory Contracts and Unexpired
Leases

To the extent that such Claims constitute monetary defaults, the Cure Amount
Claims associated with each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, at the option of the Debtor or Reorganized Debtor assuming such
contract or lease or the assignee of such Debtor or Reorganized Debtor, if any:
(1) by payment of the Cure Amount Claim in cash on the Effective Date or (2) on
such other terms as are agreed to by the parties to such Executory Contract or
Unexpired Lease. Pursuant to section 365(b)(2)(D) of the Bankruptcy Code, no
Cure Amount Claim shall be allowed for a penalty rate or other form of default
rate of interest. If there is a dispute regarding: (1) the amount of any Cure
Amount Claim; (2) the ability of the applicable Reorganized Debtor or any
assignee to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed; or (3) any other matter pertaining to assumption of such contract or
lease, the payment of any Cure Amount Claim required by section 365(b)(1) of the
Bankruptcy Code shall be made following the entry of a Final Order resolving the
dispute and approving the assumption. For assumptions of Executory Contracts or
Unexpired Leases between Debtors, the Reorganized Debtor assuming such contract
may cure any monetary default (1) by treating such amount as either a direct or
indirect contribution to capital or Distribution (as appropriate) or (2) through
an intercompany account balance in lieu of payment in cash.

 

C. Executory Contracts and Unexpired Leases to Be Rejected and Rejection
Procedures

On the Effective Date, each Executory Contract and Unexpired Lease listed on
Exhibit V.C shall be rejected pursuant to section 365 of the Bankruptcy Code.
Each contract and lease listed on Exhibit V.C shall be rejected only to the
extent that any such contract or lease constitutes an Executory Contract or
Unexpired Lease. Listing a contract or lease on Exhibit V.C shall not constitute
an admission by a Debtor or Reorganized Debtor that such contract or lease is an
Executory Contract or Unexpired Lease or that a Debtor or Reorganized Debtor has
any liability thereunder. The Confirmation Order shall constitute an order of
the Bankruptcy Court approving such rejections, pursuant to section 365 of the
Bankruptcy Code, as of the Effective Date. The appropriate procedures for
rejection of an Executory Contract or Unexpired Lease are as follows:

1. After the entry of the Confirmation Order, the Debtors shall serve upon each
party to an Executory Contract or Unexpired Lease being rejected pursuant to the
Plan notice of such proposed rejection.

 

-29-



--------------------------------------------------------------------------------

2. Any Entity wishing to object to the proposed rejection of an Executory
Contract or Unexpired Lease under the Plan must File and serve on counsel to the
Debtors a written objection setting forth the basis for the objection within
20 days of service of the notice described in Section V.C.1.

3. If no objection to the proposed rejection is properly Filed and served prior
to the objection deadline with respect to an Executory Contract or Unexpired
Lease, the proposed rejection of the applicable Executory Contract or Unexpired
Lease shall be approved in accordance with the Plan and the Confirmation Order,
effective as of the Effective Date, without further action of the Bankruptcy
Court.

4. If an objection to the proposed rejection is properly Filed and served prior
to the objection deadline with respect to an Executory Contract or Unexpired
Lease, the Debtors or Reorganized Debtors, as applicable, and the objecting
party may resolve such objection by stipulation, without further action of the
Bankruptcy Court.

5. If an objection to the proposed rejection is properly Filed and served prior
to the objection deadline with respect to an Executory Contract or Unexpired
Lease and the parties are unable to resolve such objection, the Debtors or
Reorganized Debtors, as applicable, may File a reply to such objection no later
than 30 days after the Filing and service of such objection and ask the
Bankruptcy Court to schedule a hearing on the particular objection and the
related reply at an appropriate time.

 

D. Obligations to Indemnify Directors, Officers and Employees

The obligations of each Debtor or Reorganized Debtor to indemnify any individual
serving as one of its directors, officers or employees prior to or following the
Petition Date by reason of such individual’s prior or future service in such a
capacity or as a director, officer or employee of any Debtor or other Entity, to
the extent provided in the applicable Certificate of Incorporation or By-Laws,
by statutory law or by written agreement, policies or procedures of or with such
Debtor, shall be deemed and treated as executory contracts that are assumed by
the applicable Debtor or Reorganized Debtor pursuant to the Plan and section 365
of the Bankruptcy Code as of the Effective Date. Accordingly, such
indemnification obligations shall survive and be unaffected by entry of the
Confirmation Order, irrespective of whether such indemnification is owed for an
act or event occurring before or after the Petition Date.

 

E. Contracts and Leases Entered Into After the Petition Date

Notwithstanding any other provision of the Plan, and subject to the
Restructuring Transactions provisions of Section IV.B., contracts and leases
entered into after the Petition Date by any Debtor, including any Executory
Contracts and Unexpired Leases assumed by such Debtor, shall be performed by the
Debtor or Reorganized Debtor liable thereunder in accordance with the terms and
conditions of such contracts and leases in the ordinary course of its business.
Accordingly, such contracts and leases and other obligations (including any
assumed Executory Contracts and Unexpired Leases) shall survive and remain
unaffected by entry of the Confirmation Order.

ARTICLE VI

PROVISIONS GOVERNING DISTRIBUTIONS

 

A. Distributions for Claims Allowed as of the Effective Date

Except as otherwise provided in the Plan (including with respect to Asbestos
Personal Injury Claims), Distributions to be made on the Effective Date to
holders of Claims that are Allowed Claims as of the Effective Date shall be
deemed made on the Effective Date if made on the Effective Date or as promptly
thereafter as practicable, but in any event no later than: (1) 60 days after the
Effective Date or (2) such later date when the applicable conditions of
Section V.B. (regarding cure payments for Executory Contracts and Unexpired
Leases being assumed), Section VI.D.2. (regarding undeliverable Distributions)
or Section VI.G.3. (regarding compliance with Tax requirements) are satisfied.
Distributions on account of Claims that become Allowed Claims after the
Effective Date shall be made pursuant to Section VI.G.2. Any Claim that is
disallowed by order of the Bankruptcy Court (or

 

-30-



--------------------------------------------------------------------------------

the District Court) prior to the Effective Date shall be deemed expunged (to the
extent not already expunged) as of the Effective Date without the necessity for
further Bankruptcy Court approval and the holder of any such Claim shall not be
entitled to any Distribution under the Plan.

 

B. Method of Distributions to Holders of Claims

The Reorganized Debtors or such Third Party Disbursing Agents as the Reorganized
Debtors may employ in their sole discretion shall make all Distributions of cash
and other instruments or documents required under the Plan. Each Disbursing
Agent shall serve without bond, and any Disbursing Agent may employ or contract
with other Entities to assist in or make the Distributions required by the Plan.

 

C. Compensation and Reimbursement for Services Related to Distributions

Each Third Party Disbursing Agent providing services related to Distributions
pursuant to the Plan shall receive from the Reorganized Debtors, without further
Bankruptcy Court approval, reasonable compensation for such services and
reimbursement of reasonable out-of-pocket expenses incurred in connection with
such services. These payments shall be made on terms agreed to with the
Reorganized Debtors and shall not be deducted from Distributions to be made
pursuant to the Plan to holders of Allowed Claims receiving Distributions from a
Third Party Disbursing Agent.

 

D. Delivery of Distributions and Undeliverable or Unclaimed Distributions

1. Delivery of Distributions

Except for Asbestos Personal Injury Claims, Distributions to holders of Allowed
Claims shall be made by a Disbursing Agent (a) at the addresses set forth on the
respective proofs of Claim Filed by holders of such Claims; (b) at the addresses
set forth in any written certification of address change delivered to the
Disbursing Agent (including pursuant to a letter of transmittal delivered to a
Disbursing Agent) after the date of Filing of any related proof of Claim; or
(c) at the addresses reflected in the applicable Debtor’s Schedules if no proof
of Claim has been Filed and the Disbursing Agent has not received a written
notice of a change of address.

2. Undeliverable Distributions Held by Disbursing Agents

a. Holding and Investment of Undeliverable Distributions

If any Distribution to a holder of an Allowed Claim is returned to a Disbursing
Agent as undeliverable, no further Distributions shall be made to such holder
unless and until the applicable Disbursing Agent is notified by written
certification of such holder’s then-current address. Undeliverable Distributions
shall remain in the possession of the applicable Disbursing Agent pursuant to
this Section VI.D.2.a. until such time as a Distribution becomes deliverable.
Undeliverable cash shall be held in segregated bank accounts in the name of the
applicable Disbursing Agent for the benefit of the potential claimants of such
funds. Any Disbursing Agent holding undeliverable cash shall invest such cash in
a manner consistent with the Reorganized Debtors’ investment and deposit
guidelines.

b. After Distributions Become Deliverable

On each Quarterly Distribution Date, the applicable Disbursing Agents shall make
all Distributions that become deliverable to holders of Allowed Claims (other
than Asbestos Personal Injury Claims) during the preceding calendar quarter, to
the extent not distributed earlier at the discretion of the applicable
Disbursing Agent.

c. Failure to Claim Undeliverable Distributions

Any holder of an Allowed Claim that does not assert a claim pursuant to the Plan
for an undeliverable Distribution to be made by a Disbursing Agent within one
year after the later of (i) the Effective Date and (ii) the last date on which a
Distribution was attempted to be made to such holder shall have its claim for
such undeliverable

 

-31-



--------------------------------------------------------------------------------

Distribution discharged and shall be forever barred from asserting any such
claim against the Reorganized Debtors or their respective property. Unclaimed
Distributions shall become property of the respective Reorganized Debtor, free
of any restrictions thereon, including the right of any state or other
government to escheat such property, and any such Distributions held by a Third
Party Disbursing Agent shall be returned to the applicable Reorganized Debtor.
Nothing contained in the Plan shall require any Debtor, Reorganized Debtor or
Disbursing Agent to attempt to locate any holder of an Allowed Claim.

 

E. Distribution Record Date

1. No Recognition of Transfers after the Distribution Record Date

A Disbursing Agent shall have no obligation to recognize the transfer of, or the
sale of any participation in, any Claim that occurs after the close of business
on the Distribution Record Date and shall be entitled for all purposes herein to
recognize and make Distributions only to those holders of Allowed Claims that
are holders of such Claims, or participants therein, as of the close of business
on the Distribution Record Date.

2. Treatment of Certain Transfers

Except as otherwise provided in a Final Order of the Bankruptcy Court, the
transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001 on
or prior to the Distribution Record Date shall be treated as the holders of such
Claims for all purposes, notwithstanding that any period provided by Bankruptcy
Rule 3001 for objecting to such transfer has not expired by the Distribution
Record Date.

 

F. Means of Cash Payments

Except as otherwise specified herein, cash payments made pursuant to the Plan to
holders of Claims shall be in U.S. currency by checks drawn on a domestic bank
selected by the Reorganized Debtors or International, as applicable, or, at the
option of the Reorganized Debtors or International, as applicable, by wire
transfer from a domestic bank; provided, however, that cash payments to foreign
holders of Allowed Claims may be made, at the option of the Reorganized Debtors
or International, as applicable, in such funds and by such means as are
necessary or customary in a particular foreign jurisdiction.

 

G. Timing and Calculation of Amounts to Be Distributed

1. Timing of Distributions Under the Plan

Except with respect to the SPHC Initial Payment and the NMBFiL Initial Payment,
which shall be made on the Effective Date, any Distribution to be made by any
Debtor or Reorganized Debtor pursuant to the Plan shall be deemed to have been
timely made if made within 60 days after the time therefor specified in the
Plan. Except as otherwise provided in the Plan, no interest shall accrue or be
paid with respect to any Distribution as a consequence of such Distribution not
having been made on the Effective Date.

2. Allowed Claims

On the Effective Date, each holder of an Allowed Claim (other than an Asbestos
Personal Injury Claim) shall receive the full amount of the Distributions that
the Plan provides for Allowed Claims in the applicable Class. On each Quarterly
Distribution Date, Distributions also shall be made pursuant to Section VII.C.
to holders of Disputed Claims in any such Class that were allowed during the
preceding calendar quarter, to the extent not distributed earlier at the
discretion of the applicable Disbursing Agent. Such quarterly Distributions also
shall be in the full amount that the Plan provides for Allowed Claims in the
applicable Class.

 

-32-



--------------------------------------------------------------------------------

3. Compliance with Tax Requirements

a. Withholding and Reporting

In connection with the Plan, to the extent applicable, each Disbursing Agent
shall comply with all Tax withholding and reporting requirements imposed on it
by any governmental unit, and all Distributions pursuant to the Plan shall be
subject to such withholding and reporting requirements. Notwithstanding any
provision of the Plan to the contrary, each Disbursing Agent shall be authorized
to take any actions that may be necessary or appropriate to comply with such
withholding and reporting requirements, including applying a portion of any cash
Distribution to be made under the Plan to pay applicable Tax withholding,
requiring Claim holders to submit appropriate certifications or establishing
other mechanisms such Disbursing Agent believes are reasonable and appropriate.
To the extent that any Claim holder fails to submit appropriate certifications
required by a Disbursing Agent or to comply with any other mechanism established
by a Disbursing Agent to comply with Tax withholding requirements, such Claim
holder’s Distribution may, in such Disbursing Agent’s reasonable discretion, be
deemed undeliverable and subject to Section VI.D.2.

b. Backup Withholding

Without limiting the generality of the foregoing, in accordance with the
Internal Revenue Code’s backup withholding rules, a holder of a Claim may be
subject to backup withholding with respect to Distributions made pursuant to the
Plan, unless the holder (i) comes within certain exempt categories (which
generally include corporations) and, when required, demonstrates this fact or
(ii) provides at the applicable Disbursing Agent’s request a completed IRS Form
W-9 (or substitute therefor) on which the holder includes a correct taxpayer
identification number and certifies under penalty of perjury that the taxpayer
identification number is correct and that the taxpayer is not subject to backup
withholding because of a failure to report all dividend and interest income.
Among other things, to receive any post-petition interest, if requested by a
Disbursing Agent, a holder of an Allowed Claim shall be required to establish an
exemption from backup withholding or to make arrangements with respect to the
payment of backup withholding. Non-U.S. Allowed Claim holders may be required by
the applicable Disbursing Agent to provide a completed IRS Form W-8BEN or
W-8BEN-E, as applicable (or other applicable Form W-8 or successor form), to
establish an exemption from or a treaty-reduced rate of withholding on interest
distributed pursuant to the Plan. Unless a Disbursing Agent, in its discretion,
determines otherwise, no Distributions on account of post-petition interest
shall be made to a holder of an Allowed Claim until such time as the holder of
such Claim establishes exemption from withholding or provides the applicable IRS
Form.

c. Obligations of Distribution Recipients

Notwithstanding any other provision of the Plan, each Entity receiving a
Distribution pursuant to the Plan shall have sole and exclusive responsibility
for the satisfaction and payment of any Tax obligations imposed on it by any
governmental unit on account of such Distribution, including income, withholding
and other Tax obligations.

4. Compliance with Domestic Relations Orders

In connection with the Plan, each Disbursing Agent may allocate and make
Distributions in compliance with applicable wage garnishment, alimony, child
support and similar domestic relations orders.

 

H. Setoffs

Except with respect to claims of a Debtor or Reorganized Debtor released
pursuant to the Plan or any contract, instrument, release or other agreement or
document entered into or delivered in connection with the Plan, the Reorganized
Debtors or, as instructed by the applicable Reorganized Debtor, a Third Party
Disbursing Agent may, pursuant to section 553 of the Bankruptcy Code or
applicable nonbankruptcy law, set off against any Allowed Claim and the
Distributions to be made pursuant to the Plan on account of such Claim (before
any Distribution is made on account of such Claim) the claims, rights and causes
of action of any nature that the applicable Debtor or Reorganized Debtor may
hold against the holder of such Allowed Claim; provided, however, that neither
the failure to effect a setoff nor the allowance of any Claim hereunder shall
constitute a waiver or release by the applicable Debtor or Reorganized Debtor of
any claim, right or cause of action that the Debtor or Reorganized Debtor may
possess against such a Claim holder.

 

-33-



--------------------------------------------------------------------------------

I. Allocation of Payments

Amounts paid to holders of Claims in satisfaction thereof shall be allocated
first to the principal amounts of such Claims, with any excess being allocated
to accrued but unpaid interest on such Claims.

ARTICLE VII

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

 

A. Prosecution of Objections to Claims

1. Objections to Claims

Objections to Claims (other than Asbestos Personal Injury Claims) must be Filed
and served on the holders of such Claims by the Claims Objection Bar Date, and,
if Filed prior to the Effective Date, such objections will be served on the
parties on the then-applicable service list in the Reorganization Cases. If an
objection has not been Filed to a proof of Claim or an amendment has not been
made to the Schedules with respect to a scheduled Claim by the Claims Objection
Bar Date, the Claim to which the proof of Claim or Schedules relates will be
treated as an Allowed Claim if such Claim has not been allowed earlier.

2. Authority to Prosecute Objections

After the Effective Date, the Reorganized Debtors shall have the authority to
File (if applicable), settle, compromise, withdraw or litigate to judgment
objections to all Claims (other than Asbestos Personal Injury Claims), including
pursuant to any alternative dispute resolution or similar procedures approved by
the Bankruptcy Court. After the Effective Date, the Reorganized Debtors may
settle, compromise or otherwise resolve any Disputed Claim or any objection or
controversy relating to any Claim without approval of the Bankruptcy Court.

3. Authority to Amend Schedules

The Debtors or the Reorganized Debtors shall have the authority to amend the
Schedules with respect to any Claim and to make Distributions based on such
amended Schedules without approval of the Bankruptcy Court. If any such
amendment to the Schedules reduces the amount of a Claim or changes the nature
or priority of a Claim, the Debtor or Reorganized Debtor shall provide the
holder of such Claim with notice of such amendment and such holder shall have 20
days to File an objection to such amendment with the Bankruptcy Court. If no
such objection is Filed, the Debtor or Reorganized Debtor may proceed with
Distributions based on such amended Schedules without approval of the Bankruptcy
Court.

 

B. Treatment of Disputed Claims

Notwithstanding any other provision of the Plan, no payments or Distributions
shall be made on account of a Disputed Claim until such Claim becomes an Allowed
Claim.

 

C. Distributions on Account of Disputed Claims Once Allowed

On each Quarterly Distribution Date, the applicable Disbursing Agent shall make
all Distributions on account of any Disputed Claim that has become an Allowed
Claim during the preceding calendar quarter, to the extent not distributed
earlier at the discretion of the applicable Disbursing Agent. Such Distributions
shall be made pursuant to the provisions of the Plan governing the applicable
Class.

 

-34-



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

 

A. Conditions to Confirmation

The following shall be conditions to Confirmation unless such conditions shall
have been duly waived pursuant to Section VIII.C.:

1. The Confirmation Order shall have been entered by the Bankruptcy Court and
the District Court acting jointly, or by the Bankruptcy Court or the District
Court acting separately (and, if the Confirmation Order is entered separately by
the Bankruptcy Court, shall have been fully affirmed by the District Court), and
shall be reasonably acceptable in form and substance to the Parties.

2. The Trust Documents shall be (a) acceptable in all respects to the Asbestos
Personal Injury Committee and the Future Claimants’ Representative and
(b) consistent with section 524(g) of the Bankruptcy Code and the terms of the
Plan. All Exhibits to the Plan drafted by the Debtors shall be in form and
substance reasonably acceptable to the Parties.

3. The Bankruptcy Court and the District Court acting jointly, or the Bankruptcy
Court or the District Court acting separately shall have made the following
findings, each of which shall be contained in the Confirmation Order and each of
which, if the Confirmation Order is entered separately by the Bankruptcy Court,
shall be fully affirmed by the District Court:

a. The Asbestos Permanent Channeling Injunctions are to be implemented in
connection with the Plan and the Asbestos Personal Injury Trust.

b. The Asbestos Personal Injury Trust, as of the Effective Date, shall assume
all liability and responsibility, financial and otherwise, for all Asbestos
Personal Injury Claims, and, upon such assumption, no Protected Party shall have
any liability or responsibility, financial or otherwise, therefor.

c. As of the Petition Date, each Debtor had been named as a defendant in a
personal injury or wrongful death action seeking recovery for damages allegedly
caused by the presence of, or exposure to, asbestos or asbestos-containing
products.

d. The Asbestos Personal Injury Trust will be funded in whole or in part by
securities of the Reorganized Debtors and by the obligation of the Reorganized
Debtors to make future payments, which payments may be funded by contributions
from International to the Reorganized Debtors.

e. The Asbestos Personal Injury Trust, by the exercise of rights granted under
the Plan, would be entitled to own, if specified contingencies occur, a majority
of the voting shares of each of the Reorganized Debtors.

f. The Asbestos Personal Injury Trust shall use its assets or income to pay
Asbestos Personal Injury Claims, including Demands.

g. Each of the Debtors is likely to be subject to substantial future Demands for
payment arising out of the same or similar conduct or events that gave rise to
the Claims that are addressed by the Asbestos Permanent Channeling Injunctions.

h. The actual amounts, numbers and timing of such future Demands cannot be
determined.

i. Pursuit of such Demands outside the procedures prescribed by the Plan is
likely to threaten the Plan’s purpose to deal equitably with Claims and future
Demands.

 

-35-



--------------------------------------------------------------------------------

j. The terms of the Asbestos Permanent Channeling Injunctions, including any
provisions barring actions against third parties pursuant to section
524(g)(4)(A) of the Bankruptcy Code, are set out in the Plan.

k. For each Debtor, the Plan establishes, in Class 4a (SPHC Asbestos Personal
Injury Claims) and Class 4b (NMBFiL Asbestos Personal Injury Claims), a separate
class of the claimants whose Claims are to be addressed by the Asbestos Personal
Injury Trust.

l. Each of Class 4a (SPHC Asbestos Personal Injury Claims) and Class 4b (NMBFiL
Asbestos Personal Injury Claims) has voted, by at least 75% of those voting, in
favor of the Plan.

m. Pursuant to court orders or otherwise, the Asbestos Personal Injury Trust
shall operate through mechanisms, such as structured, periodic or supplemental
payments, pro rata distributions, matrices or periodic review of estimates of
the numbers and values of Asbestos Personal Injury Claims, that provide
reasonable assurance that the Asbestos Personal Injury Trust shall value, and be
in a financial position to pay, Asbestos Personal Injury Claims, including
Demands, in substantially the same manner.

n. Each Protected Party is identifiable from the terms of the Asbestos Permanent
Channeling Injunctions by name or as part of an identifiable group, and each
Protected Party is or may be alleged to be directly or indirectly liable for the
conduct of, Claims against or Demands on a Debtor to the extent that such
alleged liability arises by reason of one or more of the following:

i. such Entity’s ownership of a financial interest in any Debtor, Reorganized
Debtor, any past or present Affiliate of any Debtor or Reorganized Debtor, or
any predecessor in interest of any Debtor or Reorganized Debtor;

ii. such Entity’s involvement in the management of any Debtor, Reorganized
Debtor or predecessor in interest of any Debtor or Reorganized Debtor;

iii. such Entity’s service as an officer, director or employee of any Debtor,
Reorganized Debtor, any past or present Affiliate of any Debtor or Reorganized
Debtor, or any predecessor in interest of any Debtor or Reorganized Debtor or
Entity that owns or at any time has owned a financial interest in any Debtor,
Reorganized Debtor, any past or present Affiliate of any Debtor or Reorganized
Debtor, or any predecessor in interest of any Debtor or Reorganized Debtor; or

iv. such Entity’s involvement in a transaction changing the corporate structure,
or in a loan or other financial transaction affecting the financial condition,
of any Debtor, Reorganized Debtor, any past or present Affiliate of any Debtor
or Reorganized Debtor, or any predecessor in interest of any Debtor or
Reorganized Debtor or Entity that owns or at any time has owned a financial
interest in any Debtor, Reorganized Debtor, any past or present Affiliate of any
Debtor or Reorganized Debtor, or any predecessor in interest of any Debtor or
Reorganized Debtor, including (A) involvement in providing financing (debt or
equity) or advice to an Entity involved in such a transaction or (B) acquiring
or selling a financial interest in any Entity as part of such transaction.

o. The Future Claimants’ Representative was appointed as part of the proceedings
leading to issuance of the Asbestos Permanent Channeling Injunctions for the
purpose of protecting the rights of all persons, whether known or unknown, that
might subsequently assert, directly or indirectly, against any Debtor an
Asbestos Personal Injury Claim that is a Demand addressed in the Asbestos
Permanent Channeling Injunctions and transferred to the Asbestos Personal Injury
Trust.

p. Identifying each Protected Party (by name or as part of an identifiable
group, as applicable) in the Asbestos Permanent Channeling Injunctions is fair
and equitable with respect to individuals that might subsequently assert Demands
against each such Protected Party, in light of the benefits provided, or to be
provided, to the Asbestos Personal Injury Trust by or on behalf of any such
Protected Party.

 

-36-



--------------------------------------------------------------------------------

q. The Plan and the Asbestos Personal Injury Trust Documents comply with section
524(g) of the Bankruptcy Code in all respects.

r. The Plan and its Exhibits are a fair, equitable and reasonable resolution of
the liability of the Debtors for the Asbestos Personal Injury Claims.

s. The Future Claimants’ Representative has adequately and completely fulfilled
his duties, responsibilities and obligations as the representative for the
individuals referred to in finding Section VIII.A.3.p. above in accordance with
section 524(g) of the Bankruptcy Code.

t. Adequate and sufficient notice of the Plan and the Confirmation Hearing, as
well as all deadlines for objecting to the Plan, has been given to (i) all known
creditors and holders of Interests, (ii) parties that requested notice in
accordance with Bankruptcy Rule 2002 (including the Asbestos Personal Injury
Committee and the Future Claimants’ Representative), (iii) all parties to
Unexpired Leases and Executory Contracts with the Debtors, (iv) all taxing
authorities listed on the Debtors’ Schedules or in the Debtors’ Claims database,
in each case, (v) the Department of the Treasury by service upon the District
Director of the IRS, (vi) state attorney generals and state departments of
revenue for states in which any of the Debtors have conducted business, and
(vii) the Securities and Exchange Commission, (A) in accordance with the
solicitation procedures governing such service and (B) in substantial compliance
with Bankruptcy Rules 2002(b), 3017 and 3020(b). Such transmittal and service
were adequate and sufficient to bind, among other parties, any holder of an
Asbestos Personal Injury Claim, and no other or further notice is or shall be
required.

5. The Bankruptcy Court and the District Court, as required, shall have entered
the Asbestos Permanent Channeling Injunctions, which may be included in the
Confirmation Order and which shall contain terms reasonably acceptable to the
Parties.

 

B. Conditions to the Effective Date

The Effective Date shall not occur and the Plan shall not be consummated unless
and until each of the following conditions has been satisfied or duly waived
pursuant to Section VIII.C.:

1. The District Court or the Bankruptcy Court and the District Court acting
jointly shall have entered an order (contemplated to be part of the Confirmation
Order) in form and substance reasonably acceptable to the Parties approving and
authorizing the Debtors and the Reorganized Debtors to take all actions
necessary or appropriate to effectuate, implement and consummate the Plan and
the Restructuring Transactions, including the execution, delivery and
performance of contracts, instruments, releases and other agreements or
documents created in connection with the Plan and the Restructuring
Transactions.

2. The Confirmation Order has been entered by the Bankruptcy Court and the
District Court acting jointly, or by the Bankruptcy Court or the District Court
acting separately (and, if the Confirmation Order is separately entered by the
Bankruptcy Court, has been fully affirmed by the District Court) and shall have
become a Final Order.

3. The Confirmation Order and the Asbestos Permanent Channeling Injunctions
shall be in full force and effect.

4. The Asbestos Personal Injury Trustees shall have been selected and shall have
executed and delivered the Asbestos Personal Injury Trust Agreement.

5. Each of the documents and agreements contemplated by the provisions and
Exhibits of the Plan to be executed and delivered as of the Effective Date shall
have been fully executed and delivered in form and substance acceptable to the
Debtors and shall be fully enforceable in accordance with their terms.

 

-37-



--------------------------------------------------------------------------------

The Effective Date shall occur as of 12:01 a.m., prevailing Eastern Time on the
date that the Debtors or Reorganized Debtors file a notice with the Bankruptcy
Court stating that the Effective Date has occurred because each of the
conditions to the Effective Date has been satisfied or waived in accordance with
the Plan.

 

C. Waiver of Conditions to Confirmation or the Effective Date

The conditions to Confirmation set forth in Section VIII.A. and the conditions
to the Effective Date set forth in Section VIII.B. may be waived in whole or
part in writing by the Debtors, subject to the consent of International, the
Asbestos Personal Injury Committee and the Future Claimants’ Representative, at
any time without an order of the Bankruptcy Court or the District Court.
Confirmation and the Effective Date will occur irrespective of whether any
claims allowance process or related litigation has been completed.

 

D. Effect of Nonoccurrence of Conditions to the Effective Date

If each of the conditions to the Effective Date is not satisfied or duly waived
in accordance with Section VIII.C., then upon joint motion by the Debtors,
International, the Asbestos Personal Injury Committee and the Future Claimants’
Representative made before the time that each of such conditions has been
satisfied or duly waived and upon notice to such parties in interest as the
Bankruptcy Court may direct, the Confirmation Order shall be vacated by the
Bankruptcy Court; provided, however, that, notwithstanding the Filing of such
motion, the Confirmation Order may not be vacated if each of the conditions to
the Effective Date is either satisfied or duly waived before the Bankruptcy
Court enters an order granting such motion. If the Confirmation Order is vacated
pursuant to this Section VIII.D., (1) the Plan shall be null and void in all
respects, including with respect to the discharge of Claims; and (2) nothing
contained in the Plan shall (a) constitute a waiver or release of any Claims by
or against, or any Interest in, the Debtors or (b) prejudice in any manner the
rights, including any claims or defenses, of the Parties or any other party in
interest.

ARTICLE IX

DISCHARGE, INJUNCTION

AND SUBORDINATION RIGHTS

 

A. Discharge of Claims

Except as provided in the Plan or in the Confirmation Order, the rights afforded
under the Plan and the treatment of Claims and Interests under the Plan shall be
in exchange for and in complete satisfaction, discharge and release of all
Claims, including any Asbestos Personal Injury Claims (other than Demands) and
including any interest accrued on Claims from the Petition Date. Except as
provided in the Plan or in the Confirmation Order, Confirmation shall, as of the
Effective Date, discharge the Debtors from all Claims or other liabilities that
arose on or before the Effective Date and all debts of the kind specified in
sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not (a) a
proof of Claim based on such debt is Filed or deemed Filed pursuant to
section 501 of the Bankruptcy Code, (b) a Claim based on such debt is allowed
pursuant to section 502 of the Bankruptcy Code or (c) the holder of a Claim
based on such debt has accepted the Plan.

In accordance with the foregoing, except as provided in the Plan or the
Confirmation Order, the Confirmation Order shall be a judicial determination, as
of the Effective Date, of a discharge of all Claims, including any Asbestos
Personal Injury Claims (other than Demands), and other debts and liabilities
against the Debtors, pursuant to sections 524 and 1141 of the Bankruptcy Code,
and such discharge shall void any judgment obtained against a Debtor at any
time, to the extent that such judgment relates to a discharged Claim, debt or
liability.

Notwithstanding any provision of the Plan to the contrary, Confirmation shall
not discharge the Debtors from any debt of a kind specified in 11 U.S.C.
§ 1141(d)(6).

 

-38-



--------------------------------------------------------------------------------

B. Injunctions

1. General Injunctions

a. No Actions on Account of Discharged Claims

Except as provided in the Plan or the Confirmation Order, as of the Effective
Date, all Entities that have held, currently hold or may hold a Claim or other
debt or liability that is discharged pursuant to the terms of the Plan shall be
permanently enjoined from taking any of the following actions on account of any
such discharged Claim, debt or liability: (i) commencing or continuing in any
manner any action or other proceeding against any Debtor or Reorganized Debtor,
or any of its property, other than to enforce any right to a Distribution
pursuant to the Plan; (ii) enforcing, attaching, collecting or recovering in any
manner any judgment, award, decree or order against any Debtor or Reorganized
Debtor, or any of its property, other than as permitted pursuant to (i) above;
(iii) creating, perfecting or enforcing any lien or encumbrance against any
Debtor or Reorganized Debtor, or any of its property; (iv) asserting a setoff,
right of subrogation or recoupment of any kind against any debt, liability or
obligation due to any Debtor or Reorganized Debtor; and (v) commencing or
continuing any action, in any manner, in any place that does not comply with or
is inconsistent with the provisions of the Plan. Notwithstanding any provision
in the Plan to the contrary, Section IX.B.1.a.(iv) of the Plan shall not apply
to the California Franchise Tax Board.

b. No Actions on Account of Released Claims

As of the Effective Date, all Entities that have held, currently hold or may
hold any claims, commitments, obligations, suits, judgments, damages, demands,
debts, causes of action or liabilities that are released pursuant to the Plan
shall be permanently enjoined from taking any of the following actions against
any released Entity, or any of its property, on account of such released claims,
commitments, obligations, suits, judgments, damages, demands, debts, causes of
action or liabilities: (i) commencing or continuing in any manner any action or
other proceeding; (ii) enforcing, attaching, collecting or recovering in any
manner any judgment, award, decree or order; (iii) creating, perfecting or
enforcing any Encumbrance; (iv) asserting a setoff, right of subrogation or
recoupment of any kind against any debt, liability or obligation due to any
released Entity; and (v) commencing or continuing any action, in any manner, in
any place that does not comply with or is inconsistent with the provisions of
the Plan. Notwithstanding any other provision in the Plan, Section IX.B.1.b.(iv)
of the Plan shall not apply to the California Franchise Tax Board.

c. Recipients of Distribution Deemed to Consent

By accepting Distributions pursuant to the Plan, each holder of an Allowed Claim
receiving Distributions pursuant to the Plan shall be deemed to have
specifically consented to the injunctions set forth in this Section IX.B.

2. Asbestos Permanent Channeling Injunctions

a. SPHC Asbestos Permanent Channeling Injunction

Pursuant to section 524(g) of the Bankruptcy Code, the Plan and the Confirmation
Order shall permanently and forever stay, restrain and enjoin any Entity from
taking any actions against any SPHC Protected Party for the purpose of, directly
or indirectly, collecting, recovering or receiving payment of, on or with
respect to any SPHC Asbestos Personal Injury Claim, all of which shall be
channeled to the Asbestos Personal Injury Trust for resolution as set forth in
the Asbestos Personal Injury Trust Agreement and the related SPHC Asbestos
Personal Injury Trust Distribution Procedures, including permanently and forever
staying, restraining and enjoining any Entity from any of the following:

1. commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including a judicial, arbitral,
administrative or other proceeding) in any forum against any SPHC Protected
Party or any property or interests in property of any SPHC Protected Party;

 

-39-



--------------------------------------------------------------------------------

2. enforcing, levying, attaching (including any prejudgment attachment),
collecting or otherwise recovering by any means or in any manner, whether
directly or indirectly, any judgment, award, decree or other order against any
SPHC Protected Party or any property or interests in property of any SPHC
Protected Party;

3. creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any Encumbrance against any SPHC Protected Party or any property or
interests in property of any SPHC Protected Party;

4. setting off, seeking reimbursement of, contribution from or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any
amount against any liability owed to any SPHC Protected Party or any property or
interests in property of any SPHC Protected Party; and

5. proceeding in any manner in any place with regard to any matter that is
subject to resolution pursuant to the Asbestos Personal Injury Trust Documents,
except in compliance therewith.

b. NMBFiL Asbestos Permanent Channeling Injunction

Pursuant to section 524(g) of the Bankruptcy Code, the Plan and the Confirmation
Order shall permanently and forever stay, restrain and enjoin any Entity from
taking any actions against any NMBFiL Protected Party for the purpose of,
directly or indirectly, collecting, recovering or receiving payment of, on or
with respect to any NMBFiL Asbestos Personal Injury Claim, all of which shall be
channeled to the Asbestos Personal Injury Trust for resolution as set forth in
the Asbestos Personal Injury Trust Agreement and the related NMBFiL Asbestos
Personal Injury Trust Distribution Procedures, including permanently and forever
staying, restraining and enjoining any Entity from any of the following:

1. commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including a judicial, arbitral,
administrative or other proceeding) in any forum against any NMBFiL Protected
Party or any property or interests in property of any NMBFiL Protected Party;

2. enforcing, levying, attaching (including any prejudgment attachment),
collecting or otherwise recovering by any means or in any manner, whether
directly or indirectly, any judgment, award, decree or other order against any
NMBFiL Protected Party or any property or interests in property of any NMBFiL
Protected Party;

3. creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any Encumbrance against any NMBFiL Protected Party or any property
or interests in property of any NMBFiL Protected Party;

4. setting off, seeking reimbursement of, contribution from or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any
amount against any liability owed to any NMBFiL Protected Party or any property
or interests in property of any NMBFiL Protected Party; and

5. proceeding in any manner in any place with regard to any matter that is
subject to resolution pursuant to the Asbestos Personal Injury Trust Documents,
except in conformity and compliance therewith.

 

C. Subordination Rights

The classification and manner of satisfying Claims and Interests under the Plan
does not take into consideration subordination rights, and nothing in the Plan
or Confirmation Order shall affect any subordination rights that a holder of a
Claim may have with respect to any Distribution to be made pursuant to the Plan,
whether arising under general principles of equitable subordination, contract,
section 510(c) of the Bankruptcy Code or otherwise.

 

-40-



--------------------------------------------------------------------------------

ARTICLE X

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain such jurisdiction over the
Reorganization Cases after the Effective Date as is legally permissible,
including jurisdiction to:

1. Interpret, enforce and administer the Asbestos Personal Injury Trust
Agreement;

2. Hear and determine any proceeding that involves the validity, applicability,
construction, enforceability or modification of the Asbestos Permanent
Channeling Injunctions or the application of section 524(g) of the Bankruptcy
Code to the Asbestos Permanent Channeling Injunctions;

3. Hear and determine all objections to the termination of the Asbestos Personal
Injury Trust;

4. Allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim (other than Asbestos
Personal Injury Claims) or Interest, including the resolution of any request for
payment of any Administrative Claim or the resolution of any objections to the
allowance, priority or classification of Claims (other than Asbestos Personal
Injury Claims) or Interests;

5. Grant or deny any applications for allowance of compensation or reimbursement
of expenses authorized pursuant to the Bankruptcy Code or the Plan for periods
ending on or before the Effective Date;

6. Resolve any matters related to the assumption, assumption and assignment or
rejection of any Executory Contract or Unexpired Lease to which any Debtor is a
party or with respect to which any Debtor or Reorganized Debtor may be liable
and to hear, determine and, if necessary, liquidate any Claims arising
therefrom, including any Cure Amount Claims;

7. Ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

8. Decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters, and grant or deny any application, involving the
Debtors that may be pending on the Effective Date or brought thereafter;

9. Enter such orders as may be necessary or appropriate to effectuate, implement
or consummate the provisions of the Plan and all contracts, instruments,
releases and other agreements and documents entered into or delivered in
connection with the Plan or the Confirmation Order;

10. Resolve any cases, controversies, suits or disputes that may arise in
connection with the consummation, interpretation or enforcement of the Plan or
any contract, instrument, release or other agreement or document that is entered
into or delivered pursuant to the Plan or any Entity’s rights arising from or
obligations incurred in connection with the Plan or such documents;

11. Modify the Plan before or after the Effective Date pursuant to section 1127
of the Bankruptcy Code;

12. Issue injunctions, enforce the injunctions contained in the Plan and the
Confirmation Order, enter and implement other orders or take such other actions
as may be necessary or appropriate to restrain interference by any Entity with
the effectuation, implementation, consummation or enforcement of the Plan or the
Confirmation Order;

 

-41-



--------------------------------------------------------------------------------

13. Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed,
reversed, revoked or vacated or Distributions pursuant to the Plan are enjoined
or stayed;

14. Determine any other matters that may arise in connection with or relate to
the Plan, the Confirmation Order or any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan or
the Confirmation Order;

15. Determine matters concerning state, local and federal Taxes in accordance
with sections 346, 505 and 1146 of the Bankruptcy Code, including any Disputed
Claims for Taxes; and

16. Enter a final decree closing the Reorganization Cases.

Notwithstanding anything to the contrary in this Article X, the allowance of
Asbestos Personal Injury Claims and the forum in which such allowance will be
determined shall be governed by and in accordance with the Asbestos Personal
Injury Trust Distribution Procedures.

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

A. Dissolution of the Asbestos Personal Injury Committee and Future Claimants’
Representative

On the Effective Date, the Asbestos Personal Injury Committee shall dissolve and
the members of such committee shall be released and discharged from all duties
and obligations arising from or related to the Reorganization Cases. Similarly,
on the Effective Date, the Future Claimants’ Representative shall be deemed
released and discharged from all duties and obligations from or related to the
Reorganization Cases. Subject to Sections IV.K.2. and IV.L.3., the Professionals
retained by the Asbestos Personal Injury Committee and the members thereof or by
the Future Claimants’ Representative shall not be entitled to assert any Fee
Claim for any services rendered or expenses incurred after the Effective Date,
except for services rendered and expenses incurred in connection with any
applications for allowance of compensation and reimbursement of expenses pending
on the Effective Date or Filed and served after the Effective Date pursuant to
Section III.A.1.e.ii.A.

 

B. Limitation of Liability

1. Liability for Actions in Connection with the Reorganization Cases

The Debtors, the Reorganized Debtors, the Future Claimants’ Representative, the
Asbestos Personal Injury Committee, the DIP Lender, International, and their
respective directors, officers, employees, affiliates, subsidiaries,
predecessors, successors, members, attorneys, accountants, underwriters,
investment bankers, financial advisors, appraisers, representatives and agents,
acting in such capacity, shall neither have nor incur any liability to any
Entity for any act taken or omitted to be taken in connection with, related to
or arising out of the Reorganization Cases or the consideration, formulation,
preparation, dissemination, Confirmation, effectuation, implementation or
consummation of the Plan or any transaction proposed in connection with the
Reorganization Cases or any contract, instrument, release or other agreement or
document entered into or delivered, or any other act taken or omitted to be
taken, in connection therewith; provided, however, that the foregoing provisions
of this Section XI.B.1. shall have no effect on: (a) the liability of any Entity
that would otherwise result from the failure to perform or pay any obligation or
liability under the Plan or any contract, instrument, release or other agreement
or document to be entered into or delivered in connection with the Plan; or
(b) the liability of any Entity that would otherwise result from any such act or
omission to the extent that such act or omission is determined in a Final Order
to have constituted gross negligence or willful misconduct.

 

-42-



--------------------------------------------------------------------------------

2. Rights of Action in Connection with the Reorganization Cases

Notwithstanding any other provision of this Plan, no holder of a Claim or
Interest, no other party in interest and none of their respective directors,
officers, employees, affiliates, subsidiaries, predecessors, successors,
members, attorneys, accountants, underwriters, investment bankers, financial
advisors, appraisers, representatives or agents shall have any right of action
against any of the Debtors, the Reorganized Debtors, the Future Claimants’
Representative, the Asbestos Personal Injury Committee, the DIP Lender or
International, or any of their respective directors, officers, employees,
affiliates, subsidiaries, predecessors, successors, members, attorneys,
accountants, underwriters, investment bankers, financial advisors, appraisers,
representatives and agents, acting in such capacity, for any act or omission in
connection with, relating to or arising out of the Reorganization Cases or the
consideration, formulation, preparation, dissemination, Confirmation,
effectuation, implementation or consummation of the Plan or any transaction or
document created or entered into, or any other act taken or omitted to be taken,
in connection therewith, except for: (a) the liability of any Entity that would
otherwise result from the failure to perform or pay any obligation or liability
under the Plan or any contract, instrument, release or other agreement or
document to be entered into or delivered in connection with the Plan; or (b) the
liability of any Entity that would otherwise result from any such act or
omission to the extent that such act or omission is determined in a Final Order
to have constituted gross negligence or willful misconduct.

 

C. Modification of the Plan and Exhibits

Subject to the restrictions on modifications set forth in section 1127 of the
Bankruptcy Code, the Debtors or the Reorganized Debtors, as applicable, reserve
the right to alter, amend or modify the Plan and the Exhibits to the Plan at any
time before its substantial consummation. In addition, any modification or
amendment to the Plan or the Exhibits shall require the consent of
International, the Asbestos Personal Injury Committee and the Future Claimants’
Representative.

 

D. Headings

The headings used in the Plan are inserted for convenience only and neither
constitute a portion of the Plan nor in any manner affect the construction of
the provisions of the Plan.

 

E. Successors and Assigns

The rights, benefits and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such Entity.

 

F. Service of Certain Plan Exhibits

Certain Exhibits are not being Filed or served with copies of the Plan. The
Debtors shall File such Exhibits no later than 10 days before the deadline to
object to Confirmation. Once Filed, the Debtors shall make available for review
the relevant Exhibits on their web site at www.loganandco.com.

 

-43-



--------------------------------------------------------------------------------

G. Service of Documents

Any pleading, notice or other document required by the Plan or Confirmation
Order to be served on or delivered to the Debtors, the Reorganized Debtors, the
Future Claimants’ Representative, the Asbestos Personal Injury Committee or the
U.S. Trustee must be sent by overnight delivery service, courier service or
messenger to:

1. The Debtors and the Reorganized Debtors

Daniel J. DeFranceschi

Paul N. Heath

Zachary I. Shapiro

RICHARDS, LAYTON & FINGER

920 North King Street, P.A.

Wilmington, Delaware 19801

and

Gregory M. Gordon

Dan B. Prieto

JONES DAY

2727 N. Harwood Street

Dallas, Texas 75201

2. Future Claimants’ Representative

Eric D. Green

Resolutions, LLC

125 High Street

Suite 2205

Boston, Massachusetts 02110

and

James L. Patton

Edwin J. Harron

YOUNG CONAWAY STARGATT & TAYLOR LLP

1000 North King Street, PO Box 391

Wilmington, Delaware 19801

3. The Asbestos Personal Injury Committee

Natalie D. Ramsey

Mark B. Sheppard

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

1105 North Market St., Suite 1500

Wilmington, Delaware 19801-1201

4. The U.S. Trustee

Richard L. Schepacarter

OFFICE OF THE UNITED STATES TRUSTEE

844 King Street, Room 2207, Lockbox 35

Wilmington, Delaware 19801

 

-44-



--------------------------------------------------------------------------------

5. RPM International Inc.

Mark F. Rosenberg

Michael H. Torkin

SULLIVAN & CROMWELL LLP

125 Broad Street

New York, NY 10004

and

Gregory W. Werkheiser

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

1201 North Market Street, 16th Floor

Wilmington, Delaware 19899

 

-45-



--------------------------------------------------------------------------------

Dated: October 20, 2014     Respectfully submitted,     SPECIALTY PRODUCTS
HOLDING CORP. (for itself and on behalf of Bondex International, Inc.)     By:  

/s/ Stephen J. Knoop

      Stephen J. Knoop       CHAIRMAN AND CHIEF EXECUTIVE OFFICER Counsel:    
REPUBLIC POWDERED METALS, INC. DANIEL J. DEFRANCESCHI (DE 2732)       PAUL N.
HEATH (DE 3704)       ZACHARY I. SHAPIRO (DE 5103)     By:  

/s/ Tracy D. Crandall

RICHARDS, LAYTON & FINGER       Tracy D. Crandall One Rodney Square      
ASSISTANT SECRETARY 920 North King Street, P.A.       Wilmington, Delaware 19801
    NMBFiL, INC. Telephone: (302) 651-7700      

- and -

    By:  

/s/ Tracy D. Crandall

      Tracy D. Crandall GREGORY M. GORDON (TX 08435300)       SECRETARY DAN B.
PRIETO (TX 24048744)       JONES DAY       2727 N. Harwood Street       Dallas,
Texas 75201       Telephone: (214) 220-3939       ATTORNEYS FOR DEBTORS      

 

-46-